Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 1 of 55




                Exhibit 1
         Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 2 of 55




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

THE NEW GEORGIA PROJECT,
REAGAN JENNINGS, CANDACE
WOODALL, and BEVERLY PYNE,                                          Civil Action File
                Plaintiffs,                                         No. 1:20-CV-01986-EL0052

                           v.
BRAD RAFFENSPERGER, in his official
capacity as the Georgia Secretary of State
and the Chair of the Georgia State Election
Board, et al.,
               Defendants.




                                Expert Report of Dr. Kenneth R. Mayer, Ph.D.


         I.      Introduction and Summary of Conclusions

         I have been asked by Plaintiffs in this lawsuit to offer an opinion about the effect of Georgia
absentee voting practices on voters in the November 2020 general election. In particular, I have been asked
to analyze the impact of (1) the election day deadline for receipt of mail absentee ballots; (2) the requirement
that mail absentee voters pay the postage costs of mailing absentee ballots back to election offices; (3) the
standards for notifying voters of problems with their absentee ballot applications; (4) the prohibition on
third-party assistance with returning mail absentee ballots, with limited exceptions; and (5) the requirement
that voters apply separately for an absentee ballot for every election unless they are 65 years of age or older.

         All of these requirements impose both direct and indirect costs on voters and force voters to
overcome specific burdens in order to cast a ballot in any election. In an election that will take place during
a pandemic, those costs become particularly burdensome. Mail absentee voting is virtually certain to reach
historically high levels in the November 2020 general election in Georgia (especially after the problems
that occurred at polling places during the primary election on June 9, 2020), and those unprecedented levels
will impose significant stresses on the election administration infrastructure.

         This report provides that analysis and concludes that in the November 2020 general election the
rate of absentee ballot rejection will likely increase from the historical pattern, and without changes to the
requirements for mail absentee ballot submission⸺including the election day deadline, the prohibition on
third-party collection, the requirement that voters pay the postage cost to return ballots, the lack of standards

                                                       1
         Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 3 of 55



for notifying voters of problems with their absentee ballot applications, and restrictions on how often
registrants can apply for absentee ballots in an election cycle⸺the number of rejected ballots, and the
number of voters who do not return their ballots⸺could increase by tens of thousands. Under the existing
practices for handling, accepting, and rejecting absentee ballots, I estimate that as many as 60,000 mailed
ballots could be rejected for arriving after the election day deadline in the November 2020 general election,
and the number of rejected mailed ballots overall could exceed 100,000.

      I am being compensated at a rate of $400 per hour for my services in this matter. This is my regular
compensation rate for conducting analysis for expert testimony, research, and related work. No part of my
compensation is dependent upon the results of my analysis, report, or conclusions.

        II.     Qualifications and Expertise

        I have a Ph.D. in political science from Yale University, where my graduate training included
courses in econometrics and statistics. My undergraduate degree is from the University of California, San
Diego, where I majored in political science and minored in applied mathematics. I have been on the
faculty of the political science department at the University of Wisconsin-Madison since August 1989. My
curriculum vitae is attached to this report as Appendix A.

         All publications that I have authored and published in the past ten years appear in my curriculum
vitae. Those publications include the following peer-reviewed journals: Journal of Politics, American
Journal of Political Science, Election Law Journal, Legislative Studies Quarterly, Presidential Studies
Quarterly, American Politics Research, Congress and the Presidency, Public Administration Review,
Political Research Quarterly, and PS: Political Science and Politics. I have also published in law reviews,
including the Richmond Law Review, the UCLA Pacific Basin Law Journal, and the University of Utah Law
Review. My work on campaign finance has been published in Legislative Studies Quarterly, Regulation,
PS: Political Science and Politics, Richmond Law Review, the Democratic Audit of Australia, and in an
edited volume on electoral competitiveness published by the Brookings Institution Press. My research on
campaign finance has been cited by the U.S. Government Accountability Office, and by legislative research
offices in Connecticut and Wisconsin.

         My work on election administration has been published in the Election Law Journal, American
Journal of Political Science, Public Administration Review, Political Research Quarterly, and American
Politics Research. I was part of a research group retained by the Wisconsin Government Accountability
Board to review their compliance with federal mandates and reporting systems under the Help America
Vote Act, and to survey local election officials throughout the state. I serve on the Steering Committee of
the Wisconsin Elections Research Center, a unit within the UW-Madison College of Letters and Science.
In 2012, I was retained by the United States Department of Justice to analyze data and methods regarding
Florida’s efforts to identify and remove claimed ineligible noncitizens from the statewide file of registered
voters.

         In the past nine years, I have testified as an expert witness in trial or deposition or submitted a
report in the following cases:

Federal: The Andrew Goodman Foundation v. Bostelmann, No. 19-cv-955 (W.D. Wis. 2020); Fair Fight
        Action v. Raffensperger, No. 1:18-cv-05391-SCJ (N.D. Ga. 2019); Kumar v. Frisco Independent
        School District, No. 4:19-cv-00284 (E.D. Tex. 2019); Vaughan v. Lewisville Independent School
        District, No. 4:19-cv-00109 (E.D. Tex. 2019); Tyson v. Richardson Independent School District,
        No. 3:18-cv-00212 (N.D. Tex. 2018); Dwight, et al. v Raffensperger, No: 1:18-cv-2869-RWS (N.D.
        Ga. 2018); League of Women Voters of Michigan, et al. v. Johnson, No. 2:17-cv-14148-DPH-SDD
        (S.D. Mich. 2018); One Wis. Institute, Inc. v. Thomsen 198 F. Supp. 3d 896 (W.D. Wis. 2016);

                                                      2
            Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 4 of 55



         Whitford v. Gill, 218 F. Supp. 3d 837 (W.D. Wis. 2016); Baldus v. Members of Wis. Gov’t
         Accountability Bd., 849 F. Supp. 2d 840 (E.D. Wis. 2012).

State:   Driscoll v. Stapleton, No. DV 20 0408 (13th Judicial Ct. Yellowstone Cty., MT, 2020); Priorities
         U.S.A, et al. v. Missouri, et al., No. 19AC-CC00226 (Cir. Ct. of Cole Cty., MO 2018); Milwaukee
         Branch of the NAACP v. Walker, 851 N.W. 2d 262 (Wis. 2014); Kenosha Cty. v. City of Kenosha,
         No. 11-CV-1813 (Wis. Cir. Ct., Kenosha Cty., WI 2011).

        Courts consistently have accepted my expert opinions, and the basis for those opinions. No
court has ever excluded my expert opinion under Daubert or any other standard. Courts have cited my
expert opinions in their decisions, finding my opinions reliable and persuasive. See Driscoll v.
Stapleton, No. DV 20 0408 (13th Judicial Ct. Yellowstone Cty., MT, 2020); Priorities U.S.A., et al. v.
Missouri, et al., No. 19AC-CC00226 (Cir. Ct. Cole Cty., MO 2018); Whitford v. Gill, 218 F. Supp. 3d 837
(W.D. Wis. 2016); One Wis. Inst., Inc. v. Thomsen, 198 F. Supp. 3d 896 (W.D. Wis. 2016); Baldus v.
Members of Wis. Gov’t Accountability Bd., 849 F. Supp. 2d 840 (E.D. Wis. 2012); Milwaukee Branch of
the NAACP v. Walker, 851 N.W. 2d 262 (Wis. 2014); Baumgart v. Wendelberger, No. 01-C-0121, 2002
WL 34127471 (E.D. Wis. May 30, 2002).

     III.      Summary of Conclusions

    •    Covid-19 is virtually certain to lead to an extraordinary increase in levels of mail absentee voting
         in Georgia in the November 2020 general election, orders of magnitude greater than what has been
         historically common. In the 2020 presidential primary election held on June 9th, over 1.9 million
         absentee ballots were issued, three quarters of which were mail ballots. Over 1.1 million mail
         ballots had been recorded as cast by election day. In 2018, by comparison, 219,760 voters cast mail
         ballots.

    •    The number of mail absentee ballots cast in the November 2020 general election could be in the
         range of 4 million, which is over 15 times the total in 2018 and approximately four times the number
         cast in the June 9 presidential primary, based on incomplete counts as of election day.

    •    Rejection rates for mailed absentee ballots are significantly higher than for in-person voting. Even
         under typical conditions in recent Georgia elections (2018), 1.56% of returned mail ballots were
         rejected as late, and 2.51% of returned mail ballots were rejected overall (using the rules in place
         in 2019). In contrast, in 2018 the rejection rate for in-person early votes was 0.00069% (13 of
         1,890,646). And of those 13 voters whose in-person absentee ballots were rejected, 10 successfully
         cast an absentee ballot that was counted.

    •    When calculated on the basis of registrants who were not able to subsequently cast a valid ballot,
         the mail absentee ballot rejection rate in the 2018 general election was nearly 15,000 times greater
         than the in-person absentee ballot rejection rate.

    •    These rejection rates vary considerably by county. In 2018, thirty-four counties rejected 2% or
         more of mail ballots as late, and 7 counties had a late rejection rate exceeding 5%. Twenty-five
         counties, including Gwinnett and DeKalb, rejected more than 4% of mail ballots overall. Thirty-
         five counties did not reject any mail absentee ballots. The probability of a voter’s absentee ballot
         being rejected depends heavily on where the voter is registered.

    •    Mail ballot rejection rates are strongly correlated with age and experience with absentee voting.
         Younger voters are far more likely to have a mailed absentee ballot rejected, an outcome that is


                                                      3
      Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 5 of 55



    likely a function of experience. Voters who have never voted by mail absentee are up to ten times
    more likely to have their ballots rejected than voters who have successfully voted by mail two or
    more times.

•   In 2018, over one-seventh of all mail ballots counted arrived at registrars’ offices on election day
    or the day before. Nearly 30% of all mail ballots counted arrived in the last 7 days of the election
    cycle. Even slight delays could result in tens of thousands of mail absentee ballots being rejected
    for arriving late.

•   The requirement that mail absentee voters attach postage to the ballot return envelope imposes both
    direct and indirect costs on voters. It presents voters with confusing and conflicting information
    regarding how much postage is required and whether their ballots will be delivered if they attach
    incorrect postage. Research has shown that prepaid return postage increases turnout by up to 4%.

•   Georgia has consistently disenfranchised thousands of voters each election whose ballots arrive
    after the election day receipt deadline, and the number of late rejected ballots and the rate of
    rejection has risen over time: the mail ballot rejection rate was 0.7% in 2014 (805 ballots), 1.2% in
    2016 (2,307 ballots), and 1.6% in 2018 (3,551 ballots). In addition, late ballots are an increasing
    share of all ballot rejections, constituting 39.8% of all rejected mail ballots in 2014, 47.5% in 2016,
    and 51.7% in 2018.

•   If mail ballot rejection rates in the November 2020 general election are equivalent to what occurred
    in 2018 and 2016, the number of rejected mail ballots could increase by an order of magnitude: 4
    million mail absentee ballots would result in over 60,000 rejected late ballots and over 100,000
    rejected ballots overall. These estimates are likely conservative, as changes to election
    procedures⸺particularly shifting millions of voters from in-person voting to mail absentee voting
    for the first time⸺will almost certainly result in more errors made by voters as they navigate the
    new procedures for the first time.

•   African Americans are over 60% more likely to have their mail absentee ballots rejected for any
    reason than Non-Hispanic White voters.

•   The rate of absentee ballot voting for the June 9th primary election placed significant strain on
    Georgia election officials, with, among other errors, as many as 500,000 absentee ballots sent with
    incorrect instructions (including incorrect election dates), and over 400,000 unreturned mail ballots
    as of election day.

IV.      Data Sources

    In reaching my conclusions in this matter, I relied on the following data and materials:

•       Absentee ballot request files obtained via the Georgia Secretary of State website.
•       Voter history files obtained via the Georgia Secretary of State website.
•       A voter file of Georgia registrants with a last registration date of March 23, 2020.
•       A voter file of Georgia registrants with a last registration date of December 5, 2018.
•       The 2016 and 2018 Election Administration and Voting Surveys (EAVS), produced by the
        United States Election Assistance Commission.
•       The 2016 Survey on the Performance of American Elections.
•       The 2015-2018 Five Year American Community Survey, conducted by the U.S. Census
        Bureau.

                                                  4
          Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 6 of 55




    •       Files provided as the result of public records requests to election officials in fourteen
            counties. 1
    •       The peer-reviewed academic literature and other publicly available sources cited in this
            report.

        The use of these data and materials is standard in my field of expertise as are the methodologies I
used to analyze them, discussed in more detail below.

     V.      The Calculus of Voting

        To evaluate the potential effects of the absentee ballot requirements, I turn first to the models
and methods used to study voter turnout. For at least 60 years, political scientists and economists have
accepted the model of voter turnout as a function of the costs and benefits of voting. As an intellectual
framework, it is canonical.

        The basic model, originally proposed by Riker and Ordeshook (1968, 28) postulates that the utility
of voting is expressed in the following form:

                                       Utility of voting = BP – C + D

         Here, B is the benefit a voter receives if her candidate wins; P is the probability of a voter casting
the decisive vote; C a measure of the cost of voting; and D a theoretical measure of the nonmaterial
satisfaction a voter derives from the act of casting a ballot (from such sources as participating in an
important civic ritual, or compliance with the social expectation of voting). The probability of an individual
voting rises as the utility goes up.

          Because the probability that a single vote will be decisive is extremely low (meaning that BP is
very close to zero), theorists have paid attention to the cost side of the voting calculus (as measured by C).
This conceptual relationship prompted decades of scholarship confirming the broad outlines of the basic
theory (Sanders 1980; Rosenstone and Wolfinger 1982; Aldrich 1993; Darmofal 2010; Monroe and
Sylvester 2011; Leighley and Nagler 2014; Blais et al., 2019; Cantoni 2020). As a rule, increasing the direct
or indirect costs associated with voting⸺higher information costs, increased direct costs such as
inconvenient polling place locations or times, long lines, complex administrative processes, confusing
eligibility requirements⸺will reduce turnout, both in the aggregate and in the probability that a given
individual votes. But unexpected changes to voting processes⸺even those that might be designed to make
voting easier⸺can increase the informational and administrative costs of compliance, as voters accustomed
to voting in a habitual way face new rules and unfamiliar requirements.

        A clear demonstration of the validity of “cost” considerations is the connection between
socioeconomic status and turnout, a relationship uncontested in the academic literature. Voters better
positioned to overcome the costs of compliance with administrative and regulatory requirements for voting
have higher turnout. Voters less able to overcome those costs are less likely to vote.

        Education and income are the most strongly linked (Leighley and Nagler 2014, 27-29; Ojeda 2018;
Burden et al. 2014). “The relationship between education and voter turnout,” note Sondheimer and Green
(2010, 174), “ranks among the most extensively documented correlations in American survey research.”
Turnout is also associated with health (Pacheco and Fletcher 2015; Blakely, Kennedy and Kawachi 2001),
unemployment, poverty, and income loss (Rosenstone 1982; Sha and Wichowsky 2018). Higher income

1
 Cobb, Coffee, Columbia, Coweta, DeKalb, Effingham, Gwinnett, Henry, Newton, Oconee, Spalding,
Towns, Walker, and Walton County.

                                                      5
         Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 7 of 55



and education levels are also associated with more accurate information about complex administrative
requirements such as what types of photo identification qualify as voter ID (DeCrescenzo and Mayer 2019).

         Leighley and Nagler summarize the effects of socioeconomic status as affecting the ability to
absorb the costs side of the voting calculus. Higher education increases the probability of voting “by
enhancing individuals’ cognitive skills (and therefore reducing information costs), by increasing the
gratification that individuals receive from politics (thus increasing benefits), and by providing
(bureaucratic) experience that is useful in dealing with the costs of voting such as voter registration” (2014,
58-59). Similarly, income affects turnout via analogous mechanisms: people living in poverty have less
time to expend on nonessential day-to-day activities; wealthy people are more likely to live in a context
where political engagement is a norm, and perceive themselves to have higher stakes (2014, 58-59).

        The concept of transaction costs captures the burdens associated with overcoming bureaucratic
requirements, compliance costs, and administrative hurdles associated with an individual’s interaction with
government to attain a specific goal or fulfill a legal requirement (such as filing a tax return or enrolling in
Medicare). In the context of voting, these costs include informational and learning costs, the effort required
to comply with administrative requirements, indirect costs (such as time or opportunity costs), and direct
monetary costs.

         Another clear example of the cost of voting is the use of absentee mail ballots. While the overall
characteristics of mail absentee voters are not dramatically different from those of election day or in person
early voters, mail absentee voting is crucial for voters who cannot make it to a polling place on election
day. “[It] should be little surprise,” write Baretto et al. (2006, 227) “that absentee voting appears to be
associated with older people, students, the disabled, renters, and people with young children” (internal
citations omitted). Miller and Powell (2016) find that mail absentee voting is especially important for voters
with disabilities.

         For voters who are away from home on election day, especially those absent for extended periods,
mail absentee ballots will likely be their only option: the calculus of voting means that it makes little sense
to bear the direct and possibly large costs of long-distance travel (or a plane ticket for an out of state voter)
to cast a ballot. And, indeed, a material fraction of mail absentee voters in Georgia are away from their
permanent residences on election day. In 2016, 19.3% of mail absentee voters gave a mailing address that
differed from their permanent Georgia residence – either in another city in Georgia or in another state. In
2018, 12.8% of mail absentee voters listed a different mailing address. In the 2020 June 9 primary the figure
was 3.6%, although the drop was entirely due to the large increase in the number of mail absentee voters
overall: more out of state voters cast mail ballots in the 2020 primary (39,965) than in the 2016 presidential
election (39,147). For many of these voters, a mail ballot is the only way they can vote, and they face
particular difficulties in obtaining timely notification of problems with their absentee applications or mailed
ballots which gives them sufficient time to cure any deficiencies.

        Considerations of transaction, informational, and compliance costs provides a framework for
evaluating voting laws as well as the effects of rapidly scaling up the degree of mail absentee voting
(Moynihan, Herd, and Harvey 2014), how effectively election officials will be able to efficiently adapt to
the new environment, and how voters will be affected by significant changes in voting methods. 2 The
changes in voting practices are likely to be fueled by voter demand and state-level response rather than a


2
 The public administration literature calls these costs “administrative burden” (Herd and Moynihan 2019),
focusing on the costs to individuals. To avoid confusion with how the term is used in administrative law,
where it refers to the cost of regulatory compliance for governmental agencies, I use transaction and
compliance costs when analyzing the effect of absentee ballot processes on an individual’s ability to vote.

                                                       6
           Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 8 of 55



federally imposed mandate to implement all-mail elections and will likely also be affected by resource and
time constraints on election officials (Burden et al. 2012).

     VI.      Voting in November 2020 During Covid-19

        There is no doubt that conducting elections during a pandemic requires very different election
administration processes. The experience of states that either altered their election procedures to deal
with the Covid-19 pandemic or held elections as originally scheduled is informative.

        The most immediate consequence is a significant increase in mail absentee voting (Persily and
Stewart 2020; Centers for Disease Control and Prevention 2020; National Conference of State Legislatures
2020).

        In Wisconsin, for example, the state legislature rejected the governor’s call to move the
primary from April 7 to May 19 and move to an all-mail election. 3 Therefore, Wisconsin held its
presidential primary election as originally scheduled on April 7. The number of mail absentee ballots
increased by 400% from the normal numbers, and the rejection rate for mailed absentee ballots
submitted on time was 1.6% (the overall rejection rate for mailed ballots was 1.77%) This was a higher
than typical rate, a rate over 40 times higher than the rejection rate for in-person early voting (which
was 0.04%). 4 Adding late ballots to the total of the number of rejected mail ballots would increase
this disparity even more. 5 There were also complaints from voters who did not receive their absentee
ballots in a timely manner, as well as reports of undelivered ballots found in U.S.P.S. facilities
(Associated Press 2020).

       In Ohio, which cancelled its March 17 presidential primary, the state legislature passed
emergency legislation eliminating virtually all in person voting (with limited exceptions). 6 Under the
new procedures, all registered voters were sent instructions on how to apply for an absentee ballot,
and ballots had to be postmarked by April 27 and received by May 8 to be counted. Many voters were
confused about “the multi-step process of obtaining an application for an absentee ballot, sending it
in with the proper postage, getting a ballot back, and returning it by [the] deadline” (Rowland and
Rouan 2020).

       In both Ohio and Wisconsin, the increase in mail volume also stretched the capacity of the U.S.
Postal Service. In Ohio, voters expressed frustration with delays in obtaining and submitting their
absentee ballots. Five days before the April 28 election deadline, the Ohio Secretary of State Frank
LaRose wrote the Ohio congressional delegation, informing them that problems with mail delivery
were affecting absentee voting:

        As Ohioans rush to submit their vote-by-mail requests, and our boards work overtime
        to fulfill them, we are finding that the delivery of the mail is taking far longer than
        what is published by the United States Postal Service (USPS) as expected delivery

3
  Executive Order 73, April 3, 2020. See also Glauber and Marley (2020).
4
  Data from the Wisconsin State Elections Commission, 2020 General Election EL-190F: Election Voting
and Registration Statistics Report, issued May 8, 2020. https://elections.wi.gov/node/6894.
5
  Notably, the U.S. Supreme Court instituted a postmark deadline in for absentee ballots, allowing ballots
postmarked on or before election day and arriving within six days to be counted. Thousands of ballots
arrived during this time, and had the law not changed the rejection rate would have been substantially higher
with tens or thousands of voters disenfranchised. 79,054 mail absentee ballots arrived within this 6-day
window (Wisconsin Elections Commission 2020, 7).
6
  https://www.ohiosos.gov/publications/2020-elections-calendar/.

                                                     7
         Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 9 of 55



        times. Instead of first-class mail taking 1-3 days for delivery, we have heard wide
        reports of it taking as long as 7-9 days. As you can imagine, these delays mean it is
        very possible that many Ohioans who have requested a ballot may not receive it in
        time. 7

         In Wisconsin, the State Elections Commission noted that at “a local level, the extraordinary
volume placed enormous stress on election officials, elections systems, and the United States Postal
Service” (Wisconsin Elections Commission 2020, 3). Problems with mail delivery included voters not
receiving absentee ballots, including the Minority Leader of the State Assembly; an unusually large number
of ballots not returned (including one county where only 1% of one batch of absentee ballots were returned,
compared a 90% return rate for other batches); large numbers of ballots erroneously sent back to election
offices rather than delivered to voters; and bins of undelivered ballots discovered in post office facilities
(Wisconsin Elections Commission 2020, 15-17; see also Marley 2020).

        The increases in mail voting (despite the associated problems) are unsurprising given the shortages
of poll workers that made it impossible for election officials to open the usual number of polling places in
most locations. Poll workers tend to be older than the general population: estimates vary, but most sources
indicate an average age over 60, and roughly 25% over age 70 (Election Assistance Commission 2017).

         For example, in Milwaukee, Wisconsin, a lack of poll workers forced reductions in the number of
polling places for the state’s April 7th presidential primary (which took place during the Covid-19 pandemic)
from 180 to five (Dirr and Spicuzza 2020). Election officials had to rely on National Guard members to
assist in staffing those locations. Green Bay reduced its number of polling places from 31 to 2; Waukesha
from 13 to 1. 8 In Florida, election officials in several counties had to consolidate polling places for the
state’s March 17 primary because poll workers backed out due to Covid-19 fears (Persaud 2020). In Palm
Beach County, 800 of the expected 3,500 poll workers failed to appear on election day, and the Supervisor
of Elections had to delay some openings and move some polling locations because no staff or poll workers
showed up (Webb et al. 2020). In Woodbury County, Iowa, election officials opened only five polling
places, down from the usual 45, for the state’s June 2 general primary (Mahon 2020).

         These same scenarios played out in Georgia’s June 9 election. In response to the Covid-19 threat,
Georgia delayed its presidential primary twice, from the original date of March 17th to May 19th, and a
second time to June 9th. State election officials sent a pre-filled absentee ballot application to every active
registrant and reduced the number and capacity of early voting sites. The Secretary of State called on voters
to use mail absentee ballots: “[c]onsidering that most poll workers are in a high-risk group and therefore
particularly vulnerable to COVID-19, there are fewer volunteers available to work the polls. Social
distancing means fewer voting machines at each location and the need for extra sanitation increases the
time between each voter and, therefore, the length of wait times.” 9 At least 10% of the state’s polling
locations closed, and some counties (including Fulton) experienced large backlogs as officials struggle to
process absentee ballot requests (Niesse 2020b).



7
  https://www.ohiosos.gov/globalassets/media-center/news/2020/2020-04-24.pdf.
8
  Election Day Blog Recap, Milwaukee Journal Sentinel, April 7, 2020.
https://www.jsonline.com/story/news/politics/2020/04/07/wisconsin-april-7-presidential-primary-
election-updates-voting-pandemic-milwaukee-polling-places/2959757001/.
9
  Raffensperger Encourages Absentee Ballot Voting as COVID-19 Precautions Result in Long Wait Times
at The Ballot Box, May 20, 2020.
https://sos.ga.gov/index.php/elections/raffensperger_encourages_absentee_ballot_voting_as_covid-
19_precautions_result_in_long_wait_times_at_the_ballot_box.

                                                      8
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 10 of 55



         News reports on June 9 reported long lines at precincts around the state, understaffed polling places,
polling sites that did not open, malfunctioning voting machines, polling places without voting machines,
insufficient ballot supplies, and poll workers unfamiliar with voting equipment. 10 The problems continued
all day, with many voters unable to cast ballots and others abandoning hours-long waits. Many election day
voters said they had never received the absentee ballots they had requested (Gardner et al. 2020). Many
polling places remained open after 7PM, with the last closing around 10PM. 11

        University of Florida professor Michael McDonald, a nationally known elections expert, said:

        I have never seen the scale of election failures happening in Georgia today. This does not
        bode well for November (Niesse 2020c).

         Based on my decades of experience in studying election administration, I agree with Professor
McDonald’s assessment. It was in my opinion an intolerably inept performance on behalf of election
officials, reflecting failures in planning, training, equipment, staffing, supplies, and execution all
compounded by the COVID-19 pandemic and U.S. Postal Service breakdowns.

         Prior to the June 9 primary election the number of mail absentee ballots in Georgia reached a then-
all-time high in 2018, with records set for the most mail absentee ballot requests received (284,393), issued
(282,826), returned to election offices (246,220), and counted (219,760), as a percentage of the total vote
(5.6%). In 2020, these totals rose dramatically as the state tried to shift to a nearly all-mail election for the
June 9 primary election. The effect of this change is informative as to what is likely to occur in the
November 2020 general election.

         As of June 10, 2020, the absentee ballot request file issued by the Georgia Secretary of State
reported that 1,879,640 unique individuals had requested an absentee ballot for the June 9 primary election,
with 1,876,076 of those applications approved. Election officials received 585,471 applications in May, an
average of nearly 19,000 per day. The June 10 absentee file, however, does not include every registrant
who requested an absentee ballot over the entire primary election period. The Secretary of State released
an earlier file of absentee ballot requests made before the original March 24, 2020 primary date. That file
(which I will refer to as the “March 24 file”) shows 310,091 unique individuals whose applications for an
absentee ballot were approved. Roughly one-third of these approved absentee requests in the March 24 file
(96,418) do not appear in the June 10 file, most commonly because they had already submitted their
absentee ballots by March 24.

        The total number of unique approved absentee voters, then, is the number in the current file as of
June 10 (1,876,076) plus the number in the March 24 file who do not appear in the June 10 file (96,418),
or 1,972,494. Of these, 1,608,241 unique individuals submitted approved applications for mail ballots, and
1,101,818 have already been returned and counted. The number of approved mail ballots applications is 5.7
times the number in 2018, and the number of accepted mail ballots already represents a 530% increase in
mail absentee turnout over 2018. There were 416,939 outstanding absentee ballots as of June 10, 98.7% of
which are mail. 12 There is a minimal amount of duplication in these totals, attributed to voters who applied
for a mail absentee ballot, cancelled it, and then voted in person early.


10
   https://www.ajc.com/news/state--regional-govt--politics/polls-open-and-voters-line-for-georgia-
primary/RDkUA0eKfnge6xuWT3YwiJ/.
11
   https://www.ajc.com/news/state--regional-govt--politics/polls-open-and-voters-line-for-georgia-
primary/RDkUA0eKfnge6xuWT3YwiJ/.
12
   About 60,000 of the issued or approved mail absentee ballots were cancelled by voters, and a small
number spoiled. I do not count these as outstanding.

                                                       9
          Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 11 of 55



        In-person early voting closed on June 5. The data show 412,628 in-person early voters cast ballots
that were accepted.

        As of election day (June 9), it was not clear how many of the outstanding mail ballots had been
returned by the deadline, and how many would be counted.

         Crucially, most mail absentee voters in the June 9 primary election did so for the first
time⸺1,398,659 of the roughly 1,608,000 registrants whose applications for a mail absentee ballot were
approved in 2020 had not voted absentee before (87%). First time mail absentee voters, as discussed below,
are more likely than experienced mail absentee voters to make a mistake that results in election officials
rejecting their ballots.

         The increase in the number of mail absentee ballots strained the election administration
infrastructure in Georgia. The Secretary of State’s office turned to a vendor in Arizona to send absentee
ballots to voters, a departure from the normal practice of county election officials mailing ballots. The ballot
design was changed to eliminate the inner security envelope, to allow faster processing of returned ballots
by election officials. Instead, the 2020 primary ballot has a sheet of paper called a “privacy sleeve,” a
change made for the convenience of election officials, who no longer have to open a second envelope
(Niesse 2020a). An unknown number of absentee ballot applications in Fulton County went “missing,
apparently lost in the election office’s swamped email system” (Niesse and Brasch 2020), and in late May
election officials there had a backlog of 25,000 unprocessed applications that they were hoping to get
through by May 31 (Brasch 2020). As of election day, election officials had yet to send out 651 uncancelled
mail absentee ballots statewide, with over half of the unsent ballots in Fulton County (386 ballots). 13 As of
June 3rd, 84,000 mail ballots had not yet been delivered to voters, and as of June 1st 3,300 absentee ballots
had not even been issued statewide because election officials “entered them into computer systems
incorrectly” (Niesse 2020b).

         Together, these experiences demonstrate that the pressures on election administrators, poll workers,
and voters, combined with the strain on postal capacity were unprecedented in Georgia and the Spring
primary cycle around the country more generally. Those pressures are certain to increase from this already
high level in November, with much higher turnout and continued emphasis on absentee voting due to Covid-
19. It is likely that most voters will find themselves on unfamiliar ground, with many not even aware of
how voting is changing until shortly before the election:

           The reality is that most voters do not spend a great deal of time thinking about the
           mechanics of how they vote. Most voters vote in the same manner, year after year. Over
           time, the process becomes comfortable, predictable and ingrained in the minds of voters as
           the natural way that voting occurs.

           Although it is absolutely necessary to provide a safer way for voters to cast their ballots, it
           is also necessary to understand that most voters will not pay much attention to how the
           voting process may be changed until late October (Persily and Stewart 2020).


       VII.     Estimating the Number of Mail Absentee Ballots in Georgia’s November 2020 General
                Election

       To arrive at a rough estimate of the number of absentee ballots that may be cast in the November
2020 general election in Georgia given the anticipated increase in mail absentee voting due to Covid-19,

13
     Calculated using the June 10, 2020 absentee voter file.

                                                         10
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 12 of 55



we start with a few pieces of information: turnout in 2016, the number of registered voters, and the
percentage of votes cast by mail in the June 9 primary election.

         In 2016, 4.2 million votes were cast, a 75.5% turnout rate as a percentage of registered voters. 14
Since then the number of registered voters has increased by nearly 28%, to 6,960,777. 15 If turnout as a
percent of registered voters in the November 2020 general election remains constant from 2016—and if we
assume, unrealistically, that registration will not increase between now and the registration deadline of
October 5, 2020—the number of votes would exceed 5.2 million. But it is a certainty that the number of
registered voters will go up between now and the general election. In 2016, 528,320 people registered
between the primary election held on May 24, 2016 and the general election in November. 16 This could
result in another 400,000 votes in the November 2020 general election.

         In 2018, in-person absentee voters outnumbered mail absentee voters by nearly 8 to 1, when 6% of
all votes were cast by mail, and in-person absentee votes were nearly half of all votes cast. The number of
in-person absentee votes was roughly the same as the number of election day votes. In the June 9 primary
election, that ratio of mail to in-person absentee votes flipped to as much as 4 to 1 in favor of mailed
absentee ballots, and the number of in-person absentee votes dropped by nearly 80%. Early voting for the
June 9 primary election opened on May 18 and closed on June 5, and based on early and incomplete election
ay returns, it appears that the total number of mail absentee ballots will approach the number of in-person
votes overall. 17 Given the failures of in-person voting in the June 9 election, it is likely that more voters
will turn to mail absentee in November.

        Simple extrapolation suggests that mailed ballots in the November 2020 general election could
easily constitute 70-80% of votes—or up to 4 million mailed absentee ballots. 18

        4 million mail ballots is more than twice the number of mail ballots in the June 9 primary election,
and nearly 15 times the number in the 2018 general election. Such a volume would also mean that several
million Georgia voters will be requesting mail absentee ballots for the first time. The magnitude of this shift
will place unprecedented stress on the election administration infrastructure in Georgia, and without
fundamental changes will result in, potentially, hundreds of thousands of qualified voters being
disenfranchised when their mail absentee ballots are rejected.

         Even if mail absentee voting is half of the this forecast, or in the 2 million range, the performance
of election officials on June 9 strongly suggest that it will result in unprecedented stress on election
infrastructure.



14
   4,165,405 ballots cast, out of 5,443,046 registered voters.
https://results.enr.clarityelections.com/GA/63991/184321/en/summary.html.
15
   https://sos.ga.gov/index.php/Elections/voter_registration_statistics. The total number of active
registrants was 6,960,770.
16
   Data from the Georgia Secretary of State, Historical Registration Statistics, Active Registrants,
https://sos.ga.gov/admin/files/Voter%20Registration%20Statistics%20Historical%20-
%20Updated%2011-26-18.pdf.
17
   Unofficial and incomplete results show roughly 1.3 million ballots counted as of election day, but this
total includes at least some absentee ballots. The June 10, 2020 absentee ballot files show 1.1 million
accepted mail absentee votes and over 400,000 unreturned mail ballots, but it is not clear if any of these
had actually been received by election day.
18
   In Wisconsin’s April 2020 presidential primary, 75% of all ballots were cast by mail. In Nebraska, nearly
400,000 of 493,000 ballots in its May 12, 2020 primary were mail, or over 80%.

                                                      11
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 13 of 55



     VIII.    Pre-paid Postage

         The requirement that absentee voters pay postage costs on a mailed absentee ballot return is a
classic example of transaction costs described above at the end of Section V– a combination of monetary,
time, informational, opportunity, and learning costs in the face of ambiguous information about what is
actually required to return an absentee ballot.

         In order to return an absentee ballot, a voter incurs an actual monetary cost and also has to deal
with incomplete and contradictory information. The information provided to Georgia absentee voters
informs them that they must attach required postage to the return package, but, crucially, they are not told
what that amount actually is. Voters themselves have to figure out if the envelope requires one $0.55 first
class stamp, the postage required for a 1-ounce letter, or two (a postage-metered 2018 absentee ballot
provided by Newton County as an example of a late arrival has a metered postage of $0.71, indicating that
it weighed more than one ounce based on 2018 postal rates). To add to potential confusion, the U.S.P.S.
also formally advises voters to affix stamps to the ballots, but has a policy of delivering official election
mail even if it lacks required postage. However, this practice is not publicized by the U.S.P.S, 19 and is
contrary to Georgia’s instructions, which tell voters that “[i]f mailing, you must affix postage to the ballot
envelope.”. 20

        The ambiguity of the instructions, and conflicting sources of information presents voters with the
following situation: (1) voters are told to affix proper postage by the instructions on the absentee ballot; (2)
they are not told what the proper postage is; (3) the Postal Service also instructs voters to attach postage to
absentee ballots; but (4) some news articles on absentee voting mention obliquely a Postal Service policy
of delivering absentee ballots to election offices even if voters attach no or insufficient postage (see
Armitage 2018; Berson 2018); and (5) the Postal Service delivery policy is neither publicized nor
prominently available anywhere. 21

        The cost of a first-class stamp (currently $0.55) may be small to most voters, but it is also direct,
concrete, and not the only element of the cost if a voter does not have stamps immediately at hand and must
make a special trip to a post office or other location to obtain them (Schelker and Schneiter 2017, 66). For
a low-income voter lacking resources or transportation, the costs could easily be insurmountable. Even very
small increases in direct costs can have huge effects on voter turnout (Braconnier, Dormagen, and Pons
2017; Fauvelle-Aymar and François 2018). Given that the poverty rate among the voting age population is
above 20% in 54 Georgia counties, the number of individuals who face a direct burden is substantial. 22 In
the context of the pandemic, the cost burden is particularly stark as the unemployment rate in Georgia


19
   The only place I have been able to locate this policy is on page 19 of Postal Bulletin 22391, 2014 Election
and Political Mail Update, June 12, 2014 (https://about.usps.com/postal-bulletin/2014/pb22391/pdf/
pb22391.pdf), with the language also appearing 6,200 words into a 6,900 word web page in approximately
5-point type (“Requirements and Tips for Handling Official Election Mail and Political Campaign Mail,”
https://about.usps.com/postal-bulletin/2014/pb22391/html/cover_003.htm).
Other policy documents specifically note that unless an elections office has established a postage-paid
system for returns, ballot return envelopes “must indicate in a prominent location on the balloting materials
the specific amount of First-Class Mail postage required for return by mail to election officials.”
(https://pe.usps.com/text/dmm300/703.htm#ep1174014, 8.1.4 “Notification of Postage Requirement on
Return Envelopes.”)
20
   Ga. Sec’y of State Elections Div., Absentee Voting: A Guide for Registered Voters, at 5 (2020),
https://sos.ga.gov/admin/uploads /Absentee_ Voting_Guide_20142.pdf.
21
   Armitage (2018) refers to it as “an open secret among election officials.”
22
   2014-2018 American Community Survey, item DP_0133PE.

                                                      12
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 14 of 55



quadrupled between February and April 2020, rising from 3.1% to 11.9%, with rates above 15% in ten
counties and record rates throughout the state, leading to additional economic pressure on voters. 23

         Does the cost of a stamp affect response rates? In survey research, the answer is obvious. “It almost
goes without saying,” writes Mangione “that to get a good return rate you have to supply the respondent
with a return envelope, already addressed to you, and return postage” (Mangione 1995, 64). 24 The data bear
this out: “The increased return rate of postage-paid versus postage-required envelopes is well document by
prior experiments” (Michelson et al. 2012, 288). What is true in survey research is true in voting. Schelker
and Schneiter (2017, 68) estimated that the introduction of postage-paid mail voting in Swiss elections
increased turnout by roughly 4 percent. 25

         Data from the U.S. show the same patterns, in 2017, King County, Washington conducted a test in
special bond election in one municipality and one school district in the county, by sending voters pre-paid
return envelopes for mail ballots. The result was a significant increase in turnout compared to previous
similar elections, by 7 percentage points in the municipality and 10 percentage points in the school district
(equivalent to a 23% and 33% increase, respectively). 26 In 2018, the county conducted another test in a
special election, sending prepaid ballot return envelopes to a school district with a history of high election
turnout. Turnout again exceeded historical patterns, increasing by 6 percentage points (equivalent to a 13%
increase). 27 Shortly afterwards, the county board voted to use prepaid ballot return envelopes in all
elections.

       If pre-paid postage increases turnout by 4% over what would occur in its absence, the increase in
the number of ballots returned in an election with 4 million mail absentee ballots could be as high as
160,000. A 10% increase would result in 400,000 additional mail ballots returned.

         There is zero doubt that pre-paid ballot postage would substantially increase return rates, because
it concretely and noticeably reduces the direct and time costs of absentee voting. While this is true generally,
it is also particularly important for the November 2020 general election when the transaction costs of
obtaining stamps are high. Unless voters go to a post office to return their absentee ballots or to a grocery
or convenience store to purchase only the postage necessary to mail the ballot (both of which pose risks of

23
   Georgia Department of Labor Press Release, “Georgia Reports Record Unemployment Across State,”
May 28, 2020.
http://meltwater.pressify.io/publication/5ed025c372a1ce0004d3b1ad/5b296714f502c80e0024fd3a?&sh=f
alse.
24
   Far more research has been done on what type of return prepaid postage⸺metered, pre-paid notices,
generic stamps, commemorative stamps⸺leads to improved response rates (Armstrong and Lusk 1987;
Yammarino, Skinner and Childers 1991).
25
   In a field experiment Michelson et al. (2017) found that randomly offering some voters a postage-paid
return envelope increased the probability that absentee voters cast their ballots in person rather than via
mail. Rather than concluding that prepaid postage does not matter, however, they attribute the result to
the disruption in voting procedures to absentee voters accustomed to paying for postage, as well as
confusing absentee ballot instructions provided to voters in the treatment. This result should not be
interpreted as evidence that prepaid postage reduces turnout, and it is not applicable to the likely situation
in Georgia when all voters will be affected by the rules for casting absentee ballots and may have less
ability (or willingness) to vote in person.
26
   King County Elections, “King County Successfully Pilots Pre-paid Postage: Voter Turnout Exceeds
Projections,” February 24, 2017 (https://kingcounty.gov/depts/elections/about-us/newsroom/news-
releases/2017/february/24-pilot-results.aspx).
27
   King County Elections, “Pre-paid Postage, Round Two,” May 3, 2017
(https://kcelections.com/2017/05/03/pre-paid-postage-round-two/).

                                                      13
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 15 of 55



exposure to COVID-19 and, therefore, bear their own costs), stamps are typically available only in bulk. 28
Purchasing a book of stamps for $11, combined with a risk of exposure to Covid-19, could easily result in
a voter concluding that the cost is prohibitive.

     IX.      Lack of Standards for Notifying Voters of Problems with Absentee Ballot Applications

     A. Rejected Absentee Ballot Applications

         Data from the Secretary of State does not systematically record whether election offices informed
voters of problems with their absentee applications, how quickly voters were notified, whether election
officials had sufficient information to contact voters, or whether voters were able to correct problems with
their applications and obtain an absentee ballot. In some cases, election officials do not even record what
type of ballot a voter had requested when an application is rejected.

        Nevertheless, I can still draw a general inference about the process by examining cases where a
voter had an initial application rejected and subsequently submitted an application that was accepted. I
focus on rejected mail applications.

          In 2018, 2,614 registrants had at least 1 application for an absentee ballot rejected. Over 98% of
application rejections were either for mail ballots, or they had no ballot style specified. Among all
individuals whose applications were rejected, 1,690 applied again (often more than once) and had a
subsequent absentee ballot application accepted, although only 1,190 are shown in the absentee file as
having an absentee ballot accepted; 1,421 are shown in the voter history file as voting absentee. The data
do not uniformly indicate whether a registrar attempted to contact rejected applicants, but we can assume
that all of voters with an application rejection and subsequent application acceptance were either informed
of problems with their application or checked their application status online. Of the 916 registrants who
never obtained an absentee ballot after the initial rejection, 272 voted on election day at the polls, a turnout
rate of 29.7%. 29 Crucially, of the 916 registrants who were never able to obtain an absentee ballot, 99%
(905 of 916) were present in the voter file as active (indicating that they were an eligible voter).

        Thus, virtually every voter who requested a mail absentee ballot was, in fact, a qualified elector,
and more than one-third of applicants whose initial application was rejected did not cast a ballot, even
though they had taken two affirmative steps⸺by registering, and then requesting an absentee ballot.

         Registrars are required to inform voters “promptly” if their absentee ballot applications are rejected.
Given the errors evident in absentee ballot files⸺inconsistent terms and standards from one county to the
next, obvious data entry errors, lags between the receipt of information in registrar offices and recording
the data in voter files, missing applications, and overwhelmed election offices (see Appendix B and Niesse
2020b)⸺it is not at all clear whether this information is provided to voters in time for them to cure any
deficiencies. 30

        Unequal exercise of discretion by election officials is a well-documented phenomenon in the
elections administration literature (White, Nathan and Faller 2015; Atkeson et al. 2009; Atkeson et al. 2014;
Cobb, Greiner and Quinn 2010; Kimball and Kropf 2006; Shino, Suttman-Lea and Smith 2020; Porter and
Rogowski 2018; Page and Pitts 2009; Suttman-Lea 2020). It is highly likely that practices vary across the

28
   The U.S.P.S. online store sells stamps in packages of 20 for $11. https://store.usps.com/store/home.
29
   In addition, 10 of these registrants appear in the voter history file as casting an absentee ballot even
though the absentee file shows no record of an absentee ballot accepted.
30
   The absentee files do not include consistent entries concerning whether registrars attempted to contact
voters whose applications were rejected, or when the information was provided.

                                                      14
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 16 of 55



state, with different interpretations of what “promptly” requires, and inconsistent standards for contacting
rejected applicants.

        In fact, in a related context, research on the processing of voter registration forms shows that
election officials reject more mail registrations as the rate of applications surges before deadlines (Merivaki
2018), because of difficulties processing a large volume of applications in a short time. Merivaki found
substantial differences across counties in Florida in their registration rejection rates, as well as differences
based on when registration forms arrived. Based on these studies, I expect similar effects with processing
of absentee ballot applications. The differences will likely be particularly evident when the number of
applications will be unusually high, and when applications are received closer to deadline.

     B. Application Requirements

        Under Georgia law, absentee voters must submit a separate absentee ballot application for every
election, unless they are disabled or age 65 or older, in which case they can request with one application an
absentee ballot for all elections in a single election cycle (which I understand to mean a single year in which
election dates are scheduled). 31 Even these voters must submit a new absentee ballot request each year.

         The requirement to submit a separate application for each election (including primary, general,
runoff, and special elections) imposes a considerable burden on voters as well as election officials, as it
requires multiple applications and overlapping voter registration and application deadlines, as well as
additional work by election officials as they process applications in each election. In 2018, elections were
held on nine separate dates. 32 In 2019, there were eight scheduled election dates, but separate elections held
on fifteen different dates (counting special elections and special election runoffs, some held in only part of
the state) 33; in 2020, not counting the multiple changes in the presidential preference primary date, there
are five election dates scheduled. 34

         Crucially, absentee ballot applications require the voter to fill in the date of the election; incorrect
dates were a common reason for rejecting applications in 2018, with 6.2% of rejected applications citing
an incorrect or missing election date. Forcing voters to manually fill out and submit as many as nine
absentee ballot applications per year vastly increases the likelihood of errors like these, consequent
rejections, and ensures that the election official will also have to contact voters more frequently if such
rejections are to be avoided (and, as the analysis above shows, we know that at least 644 eligible voters
were not able vote in 2018 because of application errors). 35

        As of 2020, there is no online application process (voters wishing to submit an application “online”
through the state’s voter registration system have to complete the paper application, scan it, and email the

31
   OCGA § 21-2-381(a)(1)(G) specifies that a voter “may request in writing on one application a ballot
for a presidential preference primary held pursuant to Article 5 of this chapter and for a primary as well as
for any runoffs resulting therefrom and for the election for which such primary shall nominate candidates
as well as any runoffs resulting therefrom.” The absentee ballot application form allows voters age 65 or
older or disabled voters to “receive vote by mail ballots for the rest of the election cycle without an
application” (https://sos.ga.gov/admin/files/Fillable%20Absentee%20Ballot%20Form%2020.pdf, section
10).
32
   Dates taken from the available voter history files, https://elections.sos.ga.gov/Elections/voterhistory.do.
33
   https://sos.ga.gov/admin/files/2019_State_Short_Calendar.pdf. Actual election dates taken from voter
history files.
34
   https://sos.ga.gov/admin/files/2020%20Revised%20Short%20Calendar.pdf
35
   This is calculated by subtracting the number of successful election day voters (272) from the 905
rejected absentee applications who never obtained an absentee ballot/

                                                       15
          Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 17 of 55



completed application to a registrar’s office; this is not a true online system). True online application
systems have demonstrably lower error rates than paper applications, because voters can be presented with
drop-down menu options, and data entry filters reduce (or eliminate) the possibility of errors (Ponoroff
2019). 36

         One indication of why this matters: in 2018, 0.89% of all non-in person absentee applications were
rejected (2,618 of 293,081 applications). 37 In 2020, when election officials took the extraordinary,
emergency action of sending absentee ballot applications that were pre-filled with voter information, the
rejection rate dropped by 2/3 (to 0.33%), and 82% of the application rejections occurred because a voter
did not sign the application or did not designate which party they wanted to vote in the primary. But this
procedure is not typical for Georgia elections and there is no indication that it will occur in the November
2020 general election. Moreover, even if it does, that still places a substantial number of voters at risk of
rejection as occurred in the June 9 primary election: 0.33% of 4 million is still 13,200 rejected voters. A
2018-level application rejection rate would disenfranchise over 35,000 voters.

         The multiple applications and the need to complete paper applications manually is an invitation for
voters to make errors that result in their disenfranchisement. It also ensures that election officials have to
process more applications in an election cycle, a prospect that is particularly concerning for November 2020
where historic turnout is already anticipated, and even more concerning given the problems already
observed with the processing of applications in the June 9 election. Moreover, as I note above, rejection
rates increase as the number and rate of applications increases.

     X.      Mail Absentee Ballot Rejection Rates

         Georgia’s likely switch to a mostly mail November 2020 general election will have one very clear
consequence absent changes in absentee ballot procedures: a significant increase in the number of cast
ballots rejected for arriving late (or not at all), or for some other reason such as a missing signature or a
signature that an official deems as nonmatching against a signature on file. Rejection rates for mail absentee
ballots are significantly higher than the rejection rates for in-person absentee voting, or election day voting
(Alvarez, Hall and Sinclair 2008; Alvarez, Beckett, and Stewart 2013). A key reason for the disparity
is that voters casting ballots in person get immediate feedback if they have made a mistake on their
ballot and an opportunity to cure the deficiency on the spot (such as a lack of signature, an overvote,
or a spoiled ballot) that mail voters lack, and they are interacting with trained poll workers who can
alert voters to problems.

        At times the disparity in mail vs. in-person ballot rejection rates can be enormous. In the 2018
election in Wisconsin, for example, only 130 of 413,336 in-person absentee ballots were rejected, a
rate .31 ballots per 1,000 received. The rejection rate for mail absentee ballots was nearly fifty times




36
   A robust online system would also require voters to fill out all necessary information before being able
to submit the application.
37
   This counts mail and electronic applications, along with applications where no ballot style is specified.

                                                      16
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 18 of 55



higher, 15.6 per thousand (equivalent to 1.56%). 38 In the 2020 presidential primary, the rejection rate
for mailed ballots was higher, 1.91%. 39

        In Georgia the disparity between mail and in-person absentee rejection rates is far larger. In
2018, as I show below, 227,604 mailed absentee ballots were returned to registrars’ offices. Of these,
6,921 were rejected combined for all reasons, for an overall rejection rate of 3.04%. 40 For voters who
had their ballots rejected, 1,218 eventually cast a valid ballot at another time, either absentee or at the
polls on election day. An absentee voter whose mail ballot was rejected had only a 17.6% probability
of voting successfully. The rate of disenfranchised mail voters—the number of voters with rejected
absentee ballots who did not cast a successful vote in 2018—was 2.51%.

         For in-person absentee voters (or early voters), 13 of 1,890,646 ballots were rejected. Of those
13, 10 successfully cast another early vote, so the rejection rate of in-person absentee ballots
comparable to the 2.51% rejection rate for mail ballots is .00016%. The rejection rate for mail absentee
ballots was thus over 15,000 times larger than the rejection rate for in-person absentee ballots, and a
voter whose in-person absentee ballot was rejected had a 77% probability of voting successfully.

        A. Late Ballot Rejections

         Under Georgia law, absentee ballots must be received at the county registrar’s office by the close
of polls on election day (and can be delivered by mail or in person). Ballots received after this deadline are
rejected. 41

        The data on daily arrivals in 2018 shows that the two highest daily totals were on the Monday
before election day (November 5th,) and election day (November 6th), when 29,683 mail ballots arrived.
Nearly 30% of all accepted mail ballots arrived in the last 7 days before the election day (29.1%). In a
general election like 2020, even a minor delivery delay of 2 or 3 days caused by a short-term surge in mail
volume could result in tens of thousands—even hundreds of thousands—of mail ballots rejected for arriving
late.

      Table 1 shows ballots arriving late and rejected in the week following the 2018 election on
November 6.




38
   Of the 165,017 absentee ballots returned by mail, 2,572 were rejected. This includes both mailed
ballots received late (1,130), and those rejected for some other reason (1,442). Data from the
Wisconsin State Elections Commission, 2018 General Election EL-190F: Election Voting and
Registration Statistics Report, https://elections.wi.gov/sites/elections.wi.gov/files/2019-05/EL-
190%202018%20General%20Election%20report%202019-05-07.xlsx.
39
   Wisconsin State Elections Commission, Absentee Voting Data 2014-2020,
https://elections.wi.gov/sites/elections.wi.gov/files/2020-
05/Exhibit%20A%20Absentee%20Voting%20Data%202016-2020.pdf.
40
   The number of rejections was in the absentee file was 7,898, but some were the result of standards
eased in 2019. The 6,921 rejections in this calculation reflects the updated rules. This total includes
ballots rejected for arriving late.
41
   Under the Uniformed and Overseas Civilian Absentee Voter Act (UOCAVA), absentee ballots from
overseas and military voters are accepted if they are postmarked by election day and arrive within three
days of the election.

                                                     17
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 19 of 55




                                                   Table 1
                                  Cumulative Arrival of Late Ballots By Day
                                          2018 General Election
                                                          Ballots       Cumulative
                                             Days
                                                         Received      % of all late
                           Date Received     After
                                                      and Rejected       rejected
                                           Election
                                                          as Late       mail ballots
                               7-Nov            1          1,049          29.3%
                               8-Nov            2           914           54.8%
                               9-Nov            3           464           67.8%
                              12-Nov            6          172 42         72.6%
                              13-Nov            7           446           85.0%
                              14-Nov            8           162           89.6%
                              15-Nov            9           51            91.0%
                              16-Nov           10           55            92.5%
                            After 16-Nov      > 10          268           100.0%
                               Total                       3,581


The U.S.P.S. “recommends that voters mail their marked return ballots at least 1 week before the due date
to account for any unforeseen events or weather issues.” 43 Accordingly, assuming that this mail period is
correct, ballots mailed on Election Day would arrive within seven days (5 business days) of the election. In
2018, 3,045 ballots arrived within seven days of the election and were rejected as late. This reflects a
rejection rate of 1.34% and represents 85% of all late ballots returned in that election. 44 By extrapolation,
if the same rate of late arrival occurs in 2020 with 4 million mailed ballots, we would expect over 53,000
ballots arriving within a seven days of the election and rejected as late.

        Thus far, the median time to return a mailed absentee ballot in Georgia’s June 9 primary election
is 20 days from the date that the ballot was issued. 45 Only five percent of mail ballots were issued and
returned within 9 days.

        In order to analyze the demographics of voters whose mail ballots were rejected in recent elections,
I need individual-level data from the absentee ballot request files published by the Georgia Secretary of
State. The Election Administration and Voting Survey (EAVS) conducted by the U.S. Election Assistance
Commission contains county-level data on absentee ballot rejections. While the EAVS cannot be used for
individual level analysis, I can use its results to assess the accuracy of the individual-level identification
process I implement.




42
   This total includes two ballots that arrived on November 10 and 11, weekend days.
43
   Publication 632, State and Local Election Mail–User’s Guide, January 2020, 19.
44
   The totals and the rejection rate in Table 2 are higher, because I count ballots arriving more than 1 week
late.
45
   This total includes only mail absentee ballots where the application was submitted after March 17,
2020, and the ballot returned by May 31, 2020.

                                                      18
         Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 20 of 55



       The absentee ballot request files I reviewed 46 contain information for each absentee ballot request
made by a voter for an election. For each registrant requesting an absentee ballot, the file has the following
information relevant for my analysis:

     •   Unique voter registration number
     •   The date the voter applied for an absentee ballot
     •   The type of absentee ballot applied for (mail or in person)
     •   Status of absentee ballot application (Accepted, Rejected, or Cancelled)
     •   The reason for not accepting an absentee ballot application
     •   The date the absentee ballot was issued
     •   The date the absentee ballot was returned
     •   How an absentee ballot was returned or cast
     •   The status of the absentee ballot (accepted, rejected, cancelled, or spoiled)
     •   The reason an absentee ballot was not accepted (ballot status)

        In theory, it should be possible to easily identify absentee ballots rejected for arriving late: simply
count the number of absentee ballots that (1) arrive after the relevant deadline, observable from the data in
the return date field; (2) are rejected, observable from the data in the ballot status field; and (3) which
contain a notation that the ballot did not arrive by the deadline (observable from the data in the status reason
field).

         However, because of differences in how counties handle absentee ballots, criteria for rejecting and
cancelling ballots, how data are recorded in the files, entry errors, and unstandardized record-keeping
practices, identifying late rejected absentee ballots in this file is not straightforward. Appendix B notes
some problems in the absentee voter file, and the effect of inconsistent administrative practices across the
state. These issues affect the data on absentee ballots and suggest that the true number of rejected late mailed
ballots is larger than what is reported in the data.

         Some late ballots were noted as rejected, while others were cancelled. Rejected late-arriving late
ballots were noted in different ways in the status reason field: “Ballot Received after Deadline,” “Ballot
Not Returned By Election Day,” “Received after deadline,” “Too Late,” and “RNS by 11/9,” and several
other versions for rejected ballots, and “Ballot dated 11-8-18,” Ballot received after election,” and
“Received late” for cancelled ballots. Late ballots were also rejected for other reasons, the most common
related to a missing signature or lack of signature match.

         In addition, some cancelled ballots⸺a designation that should apply to ballots invalidated before
they were actually cast, often because voters change their minds about what mode of voting they will
use 47⸺ appear to fall into the category of not counted because they arrived late (the equivalent of being
rejected). Twenty-three mail ballots were received after election day and cancelled, all noted as arriving
late in the status reason field. 48 Another 263 ballots were cancelled as undelivered but have a receipt date
indicating arrival in election offices. I counted the former category as late rejected, but not the latter, again
because it is not recorded whether the receipt date is when the ballot arrived at election offices, or the date
when officials cancelled the ballot.



46
   https://elections.sos.ga.gov/Elections/voterabsenteefile.do
47
   Under O.C.G.A. § 21-2-388 an absentee ballot is cancelled at the request of a voter if the ballot has not
been received or returned, or if the voter has surrendered it at a polling place or election office.
48
   None of the registrants with late-cancelled ballots voted in the 2018 election.

                                                       19
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 21 of 55



         But this is incomplete, because of inconsistencies in how election officials classified ballots. Every
ballot rejected as “Ballot not Returned By Election Day” had a date of return recorded, although it is not
clear whether the ballots were actually received late, or if a ballot was never returned at all and the return
date is the date on which officials rejected the ballot. Similarly, some late ballots rejected as “undelivered”
have a receipt date in election offices, but it is unclear if the ballot was returned by the U.S. Postal Service
as undeliverable to the address on the ballot, or if it refers to a ballot returned after election day.

        To account for the inconsistencies above and to ensure my analysis is conservative, I defined a
rejected late mail ballot as any ballot that fell into the following category

            •    The ballot was issued by mail, AND
            •    The ballot is recorded as returning to a registrar’s office after election day, AND
            •    The ballot is rejected or cancelled, AND
            •    The ballot status is noted as due to the ballot arriving late, or similar language, AND
            •    The registrant is not recorded in the voter history file as voting, either absentee or in
                 person at the polls on election day

The filtering process generated the following data, shown in table 2: 49

                                 Table 2 - Number of Late Rejected Mailed Ballots

                                                                      Number of Ballots

                                         Mailed absentee ballots
                                     returned to election offices
                          1                rejected or accepted
                                                                          227,604
                                      (from absentee ballot file)
                                   Rejected or cancelled ballots
                                    indicating late arrival or not
                          2             returned by election day
                                                                           3,582
                                      (from absentee ballot file)
                                    Late rejected absentee mail
                                   registrants recorded in voter
                                history file as voting at polls on
                          3                          election day
                                                                             31
                                     (from voter history file and
                                             absentee ballot file)
                               Number of registrants not voting
                                 because mailed ballot rejected
                          4         for not arriving by deadline
                                                                           3,551
                                                  (line 2 - line 3)

                                 Percentage of returned mailed
                                 ballots rejected as late (line 4 /        1.56%
                                                            line 1)




49
  In this table and table 2, the red shaded cells are calculations from the underlying data. The unshaded
cells are from the original data.

                                                           20
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 22 of 55



       Overall, I estimate that at least 3,551 registrants submitted a mailed absentee ballot that was rejected
because it arrived after election day. This is 1.56% of all mailed absentee ballots returned. 50

        This statewide estimate⸺3,551⸺is very close to the 3,525 late rejected mail ballots reported in the
2018 Election Administration and Voting Survey (EAVS). This confirms that the methodology I use to
identify individual-level rejected ballots is reliable, insofar as the underlying data are accurate. When I
aggregate the individual-level data to the county level, my numbers match the EAVS data on rejected late
mailed ballots almost perfectly.

         This rejection rate is a lower bound, because it is certain that the true number of late-rejected ballots
is higher than what the data show. This estimate does not count late ballots rejected for other reasons (such
as missing information). Moreover, because of inconsistencies in how counties recorded rejected ballots,
some late uncounted absentee ballots were likely not recorded as rejected. The true rejection rate is certain
to be higher. 51

         To give one example, Fulton County⸺the most populous county in the state, with 771,000
registered voters, and 23,201 mailed absentee ballots in 2018⸺recorded zero rejected late mailed absentee
ballots. This is implausible, and it is much more likely to be an artifact of record keeping practices than a
reflection of the actual data. 52

        Figure 1 shows how much of an outlier Fulton County is. The graph plots the number of late
rejected ballots in each county (y-axis) as a function of the number of mailed absentee ballots (x-axis).
The size of each circle is weighted by the number of mail ballots received in the county.




50
   This is higher than the totals in table 1, which counted only ballots arriving within 7 days of the
election.
51
   In total, counting all reasons for rejection, 4,187 late arriving ballots were rejected (a rate of 1.83%).
52
   Fulton County election officials did adopt more lenient practices for rejecting absentee ballots for other
reasons, such as a voter failing to record her address or date of birth on the absentee ballot oath (Ingraham
2018). County officials rejected a single ballot that is recorded as arriving late (on November 27, 2018)
for lacking a signature.

                                                       21
                                             Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 23 of 55




                                                                                                      Figure 1
                                                                                   Late Mail Ballots Rejected in 2018 Election
                                                                                              Absentee File Data
                                           600




                                           500
     Number of Late Rjected Mail Ballots




                                                                                                                                    Gwinnett


                                                                                                                           Dekalb              Cobb
                                           400




                                           300                       Chatham


                                                               Muscogee
                                           200




                                           100




                                             0                                                           Fulton

                                                 0     5,000              10,000             15,000               20,000              25,000          30,000   35,000
                                                                                      Number of Mailed Ballots Received


         Here, the red line is the weighted regression of rejected late mailed ballots on the number of mailed
ballots received, with the 95% confidence interval in white. Fulton County is a clear outlier below the
regression line, with zero rejected late mailed ballots (this is also the number reported in the EAVS 2018
survey). It is extremely unlikely that Fulton County actually received no late arriving ballots that were not
counted. 53

         An investigation by the Atlanta Journal-Constitution, in which reporters contacted election
officials in counties reporting no rejected ballots in 2018, found that some counties⸺including
Fulton⸺simply did not report data to state election officials. Fulton County actually rejected “at least 275
ballots” for a lack of signature, and 230 ballots that arrived late. “The county,” noted the reporters, “had no
plans to report those rejections to the Secretary of State” (Joyner and Peebles 2018). Adding these 230
rejected late mail ballots would place Fulton County almost exactly on the red regression line in Figure 1,
and would raise the late-rejection rate to 1.66%, and the total number of late rejected ballots to 3,812.

         The overall 1.56% late-rejection rate for mailed absentee ballots in 2018 is higher than the rate in
2016 (1.2%), when 2,307 of 199,356 mailed absentee ballots were rejected as late, and nearly double the
late-rejection rate for 2014 (0.7%), when 805 of 110,692 absentee ballots were rejected as late. 54 This
pattern suggests that the rate of late absentee ballot rejections increases as the number of mail absentee
ballots increases, and that the burden of returning mail ballots before the deadline rises in parallel.


53
   Fulton County rejected two ballots in 2018, one for a signature mismatch, and one for a missing
signature. The rejected ballot with a missing signature is recorded as arriving at election office on
November 27, 2018.
54
   I calculated the 2016 and 2014 rates using EAVS data, because the data match my own calculations so
closely.

                                                                                                  22
                                                  Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 24 of 55



         Figure 2 shows total late ballot rejection rates by county, with counties rank-ordered by the
rejection rate. The size of each circle is proportional to the number of mail ballots returned, and the
horizontal red line is the statewide percentage of late rejections. Fulton County is again an outlier, as the
large circle in the right third of the graph, showing a rejection rate of zero. All of the other counties with no
reported rejected ballots are much smaller.
                                                                                               Figure 2: Mail Late Rejection Rates by County
                                                                                                          November 2018 Election
                                                 13%

                                                 12%

                                                 11%
   Fraction of Mailed Ballots Rejected as Late




                                                 10%

                                                 9%

                                                 8%

                                                 7%

                                                 6%

                                                 5%

                                                 4%

                                                 3%

                                                 2%

                                                 1%

                                                 0%

                                                        0                       25                      50                75          100      125   150
                                                                                                                        County Rank
                                                       Size of circle proportional to number of received mail ballots




         Figure 2 shows wide variation in late rejection rates. Fifty-one counties rejected no mailed ballots
for arriving late (in some cases, as with Fulton County, this is almost certainly an artifact of poor reporting
practices rather than the actual underlying data). Thirty-four counties had a rejection rate of 2% or higher,
and 7 counties had a rejection rate exceeding 5%.

        The election-day deadline is a barrier, both for late-deciders (who make up their minds in the last
week before the election; see Menger and Stein 2020), and for those whose ballots might be delayed because
of a surge in mailings that will occur nationwide as election day approaches. The concern about late-
deciders is particularly important in the context of the November 2020 general election, because it is likely
that most mail absentee voters will be accustomed to voting in person early or on election day, meaning
that they are in the habit of deciding for whom they will vote later in the cycle (Menger and Stein 2020;
Monroe and Sylvester 2011; Alvarez, Hall and Sinclair 2008; Pirch 2012). In 2018, only 25% of in-person
votes were cast more than 7 days before the election, so a large majority of voters in 2020 will be
accustomed to voting late in the election cycle.

         Even under typical conditions, well over 1 out of every 100 mailed absentee ballots was rejected
for arriving late in 2018, and virtually all arrived within a week of the election (and most within a few days).
See discussion supra at 14, showing that 85% of late rejected ballots arrived within 7 days. The November
2020 general election will be anything but typical, with both an unprecedented number of mail ballots, an
unprecedented number of registrants voting by mail for the first time, and pressure on the postal service


                                                                                                                        23
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 25 of 55



from a surge in mail voting nationwide. Even if the late-rejection remains at its 2018 level of 1.56%, 4
million mail absentee ballots would result in over 60,000 ballots rejected for arriving late. This estimate is
conservative, because of the high likelihood that rejection rates will actually rise as the number of ballots
increases, because voters may be especially reluctant to return ballots in person in the midst of a pandemic,
and because of potential mail delivery delays. It is plausible⸺even likely⸺that the late rejection rate in
November 2020 will be even higher than what has been the case in previous elections.

        B. Other reasons for rejecting mailed ballots

         Arriving late is only one of the reasons election officials can reject an absentee ballot. Officials can
also reject ballots for incomplete information on the ballot return envelope (including, in 2018, a missing
signature, address, incorrect information such as a different address than what is on file with election
officials, and a lack of signature match). Ballots rejected for these reasons are recorded as either “rejected”
or, in a very few cases, “cancelled.” 55

         In 2019, the requirement that voters record their address and birth year on absentee ballot return
envelopes was eliminated. I can use the status reason field to replicate which 2018 ballots would have been
rejected under the new rules, by not counting ballots rejected because of incorrect address or birth date
information. 56 In addition, in 2020, the standard for determining a signature mismatch was changed to
require 2 of 3 election officials to agree that a signature mismatch exists. 57 This change has not yet been
implemented so, at this time, it is not clear how it will change the rate of ballots rejected for signature
mismatches. But in 2018, fewer than 10% of rejected ballots involved a signature mismatch, so any decline
is likely to be small.

        In 2018, a total of 6,921 returned mail ballots were rejected for reasons other than incorrect or
missing birth year or address information. This total includes 34 ballots in the 2018 absentee file that were
mailed, received at election offices, and recorded as “cancelled” rather than “rejected” because of missing
information or late arrival. As I note above, these cancellations can be treated as the functional equivalent
of a “rejection” because they involve submitted ballots not counted and specifically noted as lacking
information or arriving late, so I added them to the total number of received mail ballots that were rejected
for any reason. 58 I also excluded 11 mail ballot rejections that were due to a voter being ineligible, and
subtracted them from the total.59

         I then subtract from this total 1,218 rejected absentee voters who were able to either cure their
ballot or vote at a different time (identified from the voter history file). The result⸺5,703⸺is the number
of eligible voters who did not cast a ballot after their mailed absentee ballot was rejected.60




55
   The birth year and address requirements were invalidated via litigation in 2018 and rescinded by statute
in 2019.
56
   I analyzed the reasons for mail ballot rejections in 2018, removing all rejections mentioning address
information or birth date or year errors from the total of rejected mail ballots
57
   Democratic Party of Georgia v. Raffensperger, Joint Notice of Settlement as to State Defendants, No.
1:19-ccv-5028-WMR (N.D. Ga.), March 6, 2020.
58
   Excluding these ballots makes no difference to any of my conclusions.
59
   The total includes ballots rejected for multiple reasons as long as one of the reasons was a missing or
mismatched signature or arriving late.
60
   Subtracting out the number of registrants who voted will also correct for submitted ballots recorded as
cancelled and then reissued and voted.

                                                       24
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 26 of 55



                                Table 3– Total Number of Rejected Mailed Ballots in 2018
                                                      2020 Rules
                                                                    Number of Ballots
                                        Mailed absentee ballots
                                    returned to election offices
                         1                 rejected or accepted
                                                                        227,604
                                     (from absentee ballot file)
                                        Returned mailed ballots
                         2                received and rejected           6,921
                                     (from absentee ballot file)

                         3         Rejection rate (line 2/line 1)        3.04%

                                        Rejected absentee mail
                                  registrants recorded in voter
                               history file as voting at polls on
                         4             election day or absentee
                                                                          1,218
                                    (from voter history file and
                                             absentee ballot file
                              Number of registrants not voting
                         5        after mailed ballot rejected            5,703
                                                (line 4 - line 2)


                                  Percentage of mailed ballots
                         6             rejected (line 5 / line 1)
                                                                         2.51%


         The rejection rate of 2.51% represents a lower bound, because the true number of rejected ballots
is certain to be higher than the reported totals (adding the 505 unreported ballot rejections in Fulton County
alone would raise the statewide rejection rate to 2.84% and the total number of rejections to 7,426).

        Figure 3 shows the total mail-ballot rejection rate, with counties rank-ordered by their rejection
rates. Here as well counties showed wide variation. Thirty-three counties did not report any rejections of
returned mailed absentee ballots, while seventy-four counties had a rejection rate of 2% or more, and
twenty-four counties rejected more than 5% of returned mailed ballots. The three counties with the largest
number of mail ballots received (Cobb, Gwinnett, and DeKalb) had overall rejection rates of 2%, 4.3%, and
4.1%, respectively.




                                                          25
                                           Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 27 of 55




                                                                                      Figure 3: Total Mail Rejection Rates by County
                                                                                                 November 2018 Election
                                                                                                                2019 Rejection Rules
                                         14%

                                         13%

                                         12%
   Fraction of Mailed Ballots Rejected




                                         11%

                                         10%

                                         9%

                                         8%

                                         7%

                                         6%

                                         5%

                                         4%

                                         3%

                                         2%

                                         1%

                                         0%

                                                0                       25                      50                    75               100   125   150
                                                                                                                   County Rank
                                               Size of circle proportional to number of received mail ballots


         County-level rejection rates are not related to population size, the number of registered voters, the
number of mail ballots issued, poverty rates, demographic composition, or whether a county is rural or
nonrural. An inference that may be drawn from this is that a likely cause of the differences in rejection rates
is that election administrators vary in how they make discretionary decisions in applying the standards for
accepting or rejecting ballots. As I noted above, the literature on election administration is consistent in
finding that election officials apply discretion unequally, with wide variation at local levels. (White, Nathan
and Faller 2015; Atkeson et al. 2009; Atkeson et al. 2014; Cobb, Greiner and Quinn 2010; Kimball and
Kropf 2006; Shino, Suttman-Lea and Smith 2020; Porter and Rogowski 2018; Page and Pitts 2009;
Suttman-Lea 2020).

         Applying the 2.51% rejection rate⸺and assuming that it does not increase based on the anticipating
increase in late ballot rejections⸺if 4 million mail absentee votes are cast in the 2020 general election, we
would expect over 100,000 rejected ballots overall. In any event, the total rejection rate cannot be less than
the late rejection rate (since the latter is included in the former), so there are limits to how far the rejection
rate can decline because of changes in signature matching requirements.

                                           C. The Effects of Age and Voting Experience on Rejection Rates

         Mail absentee rejection rates are strongly associated with age, with younger voters far more likely
to have their absentee ballots rejected. Figure 4 shows the percentage of all mail ballots submitted that were
rejected overall (for any reason based on the calculations in table 3) plotted by voter ages, using the rejection
standards that were put in place in 2019.




                                                                                                                    26
                                   Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 28 of 55




                                                              Figure 4: 2018 Returned Mail Ballot Rejection Rates by Age
                                                                                 2019 Rejection Rules
                                  10%


                                  9%


                                  8%
    % Returned Ballots Rejected




                                  7%


                                  6%


                                  5%


                                  4%


                                  3%


                                  2%


                                  1%


                                  0%

                                        18    22   26    30    34   38    42   46    50   54     58   62    66   70   74   78   82   86   90   94   98
                                                                                              Voter's Age
                                        Size of each circle is proportional to the number of voters
                                        in each age category who submitted a mail absentee ballot



         The pattern is clear: voters 30 years of age or younger have higher than average rejection rates,
while voters older than 60 have lower than average rejection rates. Voters under age 22 have rejection rates
2 to 3 times greater than the average.

         The explanation is largely a function of experience: younger voters have less experience navigating
the bureaucratic requirements of voting, and of absentee voting in particular. Table 4 shows rejection rates
based on how much experience voters have with absentee voting. Using previous absentee ballot request
files from the 2016 general election, the 2016 presidential preference primary, and the 2014 general
election, I can identify voters in 2018 who had voted mail absentee previously, as well as how many times
they had voted absentee. Mail absentee voters in 2018 who had no prior experience casting a mail absentee
ballot had 3.8% of their ballots rejected. Those with one instance of prior experience (in any of the three
earlier elections) had a lower rejection rate, 2.3%. Those with a consistent history of mail absentee voting,
casting mail ballots in all three prior elections, experienced a rejection rate of 0.6%.




                                                                                            27
                                     Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 29 of 55




                                                                         Table 4: Rejection Rates for 2018 Mail
                                                                                    Absentee Voters
                                                                          Number of Times
                                                                                                 2018 Rejection
                                                                         Voter Cast Prior Mail
                                                                                                       Rate
                                                                           Absentee Ballot

                                                                         No prior experience               3.8%

                                                                                   Once                    2.3%

                                                                                   Twice                   1.1%

                                                                              Three Times                  0.6%


                                                                        Prior elections: 2016 presidential, 2016
                                                                        presidential primary, 2014 general


The pattern is even more apparent with ballots rejected for arriving late, as shown in Figure 5:


                                                        Figure 5: 2018 Returned Mail Ballot Late Rejection Rates by Age
                                9%


                                8%


                                7%
  % Returned Ballots Rejected




                                6%


                                5%


                                4%


                                3%


                                2%


                                1%


                                0%

                                      18    22   26    30    34   38    42    46    50     54    58   62    66     70   74   78   82   86   90   94   98
                                                                                             Voter's Age
                                      Size of each circle is proportional to the number of voters
                                      in each age category who submitted a mail absentee ballot


        Among voters over age 60, typically less than 1% of submitted absentee ballots are rejected for
arriving late, while those under the age of 26 have rejection rates of between 4% and over 8% (for 18-year
olds).

        One reason is that late ballot rejection rates were concentrated in absentee ballot voters temporarily
living outside of Georgia, and younger voters were more likely to live out of state than older voters. While

                                                                                                28
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 30 of 55



the overall late ballot rejection rate was 1.56%, the rejection rate was 7.2% for out-of-state absentee voters,
likely because of the additional time needed to request, receive, and return absentee ballots. Of these out-
of-state absentee voters, nearly half—43.2%—were between the ages of 18 and 24, far more than this age
group’s overall composition of all mail absentee voters (10.8%). A possible reason is that typically about
10% of Georgia high school graduates each year attend college out of state, suggesting that over any 4-year
period about 40,000 college-age Georgia residents are attending an out of state school. 61

       For out-of-state absentee voters aged 18 or 19, 11.4% of returned mail absentee ballots arrived late
and were rejected.

        As with overall rejections, the rate drops significantly for voters of all ages with prior experience
voting mail absentee (table 5).

                                      Table 5: Rejection Rates for 2018 Mail
                                         Absentee Voters - Late Ballots
                                        Number of Times             2018
                                      Voter Cast Prior Mail      Rejection
                                        Absentee Ballot             Rate

                                       No prior experience        2.0%

                                              Once                1.2%

                                             Twice                0.5%

                                          Three Times             0.2%

         For voters casting their first mail absentee ballots (who, as a group, comprised over 63% of all mail
absentee ballots in 2018), 2% of their ballots were rejected for arriving late. For voters with the most
experience—those who voted mail absentee in the previous 3 elections—their ballots arrived late only 0.2%
of the time. The late ballot rejection rate for inexperienced voters was thus an order of magnitude greater
than the rate for experienced absentee voters.

       Without question, experience leads to better outcomes for voters. An 18 or 19-year-old in 2018
would have had no opportunities to cast an absentee ballot previously.

         This result has immediate relevance for the November 2020 general election, as it is highly likely
that most mail absentee voters will have at most one possible previous experience with the process (the
June 9 election), and many will have had no prior experience. 62 We can expect, absent changes to absentee
voting practices, that mail ballot rejection rates in 2020 will exceed these historical averages, as will the
rejection rate for late arriving ballots.




61
   Data from the Governor’s Office of Student Achievement, https://gosa.georgia.gov/high-school-
graduate-outcomes-dashboard.
62
   Runoff elections, if necessary, are scheduled for August 11, but these are likely to be lower turnout
compared to the presidential primary. The only possible statewide runoff is for the U.S. Democratic
Senate Nomination.

                                                        29
            Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 31 of 55



            D. Demographics of Absentee Voters and Absentee Ballot Rejections

         Table 6 shows the demographic characteristics of the population of active registrants (as of
December 2018) and of different categories of mail absentee voters. It shows that African Americans are
more likely to rely on mail absentee voting than Non-Hispanic Whites: African Americans comprise 40.1%
of mail absentee ballots sent (column 2), compared to making up 30.1% of all active registrants (column 1).

         Yet, African Americans and Asian/Pacific Islanders are more likely to have their absentee ballot
applications rejected; the two groups make up 32.3% of registrants, but 56.1% of application rejections
(column 3).

         All demographic groups of voters return their mail ballots in rough proportion to ballots sent,
 meaning that every group returns about the same percentage of mailed ballots (column 4 compared to
 column 2), and are about equally likely to have a mail ballot rejected for arriving late (column 5 compared
 to column 4).

         However, Non-Hispanic White voters are less like to have their mail ballots rejected overall
 (column 6), and less likely to be shut out of the election than minority voters (column 7).



                                        Table 5 - Demographics of Mail Absentee Voting

                                  (1)           (2)            (3)        (4)            (5)      (6)          (7)
                                               Mail      Mail Ballot     Mail                              Rejected
                                Active                                                Late         All
                Race                          Ballots   Applications    Ballots                            and Did
                              Registrants                                           Rejected    Rejected
                                               Sent       Rejected     Returned                            Not Vote
      White Non-Hispanic        53.8%         44.3%        31.9%         46.5%       45.2%       35.1%      38.5%

       African American         30.1%         40.1%        46.2%         38.8%       37.0%       45.4%      42.4%

            Hispanic             2.9%          4.2%         4.1%         2.8%            3.2%    3.4%        3.4%
        Asian or Pacific
                                 2.2%          3.1%         9.9%         3.9%            4.7%    6.7%        6.4%
           Islander
      Other, inc. 2 or more      1.5%          1.6%         1.3%         1.6%            2.6%    2.4%        2.3%

           Not stated            9.5%          6.7%         6.6%         6.5%            7.3%    7.0%        7.0%



          Conditional upon election offices receiving a mail ballot from a voter, the probabilities of rejection
 in the 2018 election among different voting groups are expressed as follows: 63

            •     African American voters are 62.8% more likely to have their mail ballot rejected than Non-
                  Hispanic White voters (p=0.00).
            •     Hispanic voters are 68.1% more likely to have their mail ballot rejected than Non-Hispanic
                  White voters (p=0.00).



 63
      All probabilities were calculated using Pearson’s χ2 with 1 d.f.

                                                          30
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 32 of 55




        •   Minority voters as a single group are 71% more likely to have their mail ballot rejected than
            Non-Hispanic White voters (p=0.00). 64
        •   White voters are 10.3% more likely to have their mail ballot rejected as late (p=.01).
        •   Voters under age 26 are between 200% and 400% more likely to have their ballots rejected
            (section X(C) above) than older voters.
        •   Inexperienced mail absentee voters are between 500% and 900% more likely to have their
            mail ballot rejected than experienced absentee voters (section X(C) above).

        E. Summary

         Both the late rejection and total rejection rates show not only that a material number of otherwise
eligible voters have their ballots rejected for arriving late or because of missing information. More
importantly, the wide differences in county-level rejection rates show that interpretation and
implementation of the standards for rejecting ballots are very likely applied inconsistently across the state.

         Extrapolating these rejection rates to the potential number of mail absentee ballots likely in the
November 2020 general election produces estimates of tens of thousands and even hundreds of thousands
of ballots rejected. Recall that approximately 228,000 mail ballots were received at election offices in 2018,
with 1.56% rejected for arriving late and 2.51% rejected for all reasons. Extrapolating these rates to possible
mail absentee vote totals in 2020 produces the following. If 4 million mail ballots are cast, 62,000 ballots
will be rejected as late, and 105,000 ballots overall will be rejected. These estimates are actually
conservative, because it is likely that pressure on the U.S.P.S. in the wake of a nationwide surge in mail
voting, as well as voter confusion resulting from millions of voters casting mail ballots for the first time,
will increase mail delivery times, late ballots, and rates of voter mistakes.

     XI.     Third-Party Ballot Collection

        The practice of third parties collecting and submitting completed absentee ballots in an organized
fashion is prohibited in Georgia. With limited exceptions, voters must personally deliver or mail their
absentee ballots to election offices. 65

        Ballot collection provides two crucial benefits to voters. First, it reduces the costs of voting by
offering absentee voters an easier opportunity to return their ballots, particularly for voters living alone,
those who might lack transportation, or those who worry about the Postal Service’s capability of returning
ballots on a timely basis. According to the 2015-2018 American Community Survey, nearly 1 million


64
   This calculation excludes mail absentee voters who did not specify a race, but this does not have a
material effect on the calculations or probabilities.
65
   O.C.G.A. § 21-2-385(a) specifies that after completing an absentee ballot “the elector shall then
personally mail or personally deliver same to the board of registrars or absentee ballot clerk, provided that
mailing or delivery may be made by the elector's mother, father, grandparent, aunt, uncle, brother, sister,
spouse, son, daughter, niece, nephew, grandchild, son-in-law, daughter-in-law, mother-in-law, father-in-
law, brother-in-law, sister-in-law, or an individual residing in the household of such elector. The
absentee ballot of a disabled elector may be mailed or delivered by the caregiver of such disabled elector,
regardless of whether such caregiver resides in such disabled elector's household. The absentee ballot of
an elector who is in custody in a jail or other detention facility may be mailed or delivered by any
employee of such jail or facility having custody of such elector. An elector who is confined to a hospital
on a primary or election day to whom an absentee ballot is delivered by the registrar or absentee ballot
clerk shall then and there vote the ballot, seal it properly, and return it to the registrar or absentee ballot
clerk.”

                                                      31
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 33 of 55



Georgia residents live alone in a single-member household (997,979), and 338,193 of these individuals are
65 years old or over. 66

        Second, it can reduce errors that result from a lack of necessary information on the completed
absentee ballot envelope (signatures, etc.). Trained ballot collectors can help voters confirm that the ballot
return envelope is properly completed, which increases the likelihood that the ballot will be accepted (it is
the functional equivalent of a poll worker or election official noticing and giving the voter an opportunity
to correct a mistake on the ballot return envelope).

        Critics of ballot collection point to events surrounding the 2018 election in North Carolina’s 9th
congressional district as an example of the risks. In that case, a Republican campaign operative organized
a scheme to intercept absentee ballots, collect completed ballots and tamper with them, complete blank
absentee ballots, and forge witness signatures (all of which was illegal). When anomalies were detected,
the North Carolina Board of Elections investigated and invalidated the results (North Carolina Board of
Elections 2019; Gardner 2019); the operative was charged with federal crimes (Blinder 2019).

         As the Brennan Center for Justice notes, however, there is a difference between voter fraud and
fraud committed against voters (Feldman 2020). In North Carolina, organized absentee ballot collection is
already prohibited, as it is in Georgia, and the actions in 2018 would have been illegal even if third party
ballot collection were allowed. Moreover, the anomalies were easily detected using basic election forensic
techniques (Herron 2019). The illegal activities (ballots tampering, etc.) that occurred in North Carolina are
also clearly prohibited in Georgia. The North Carolina case should not be used as a justification for
restricting third-party collection efforts.

         The academic literature is clear that voter fraud is a vastly overstated risk to the electoral system,
with false or exaggerated allegations of fraud used to undermine confidence in electoral integrity and justify
restrictive voting laws (Minnite 2010; Hasen 2013). And the risks of mail absentee voting fraud are
similarly vastly exaggerated, with only143 criminal convictions for absentee fraud nationwide over the past
20 years, “an occurrence that translates to about 0.00006 percent of total votes cast” (McReynolds and
Stewart 2020).

         The Heritage Foundation database of election fraud lists no instances of what it calls “Fraudulent
Use of Absentee Ballots” in the last 10 years in Georgia, and 2 instances in the last 20 years, involving a
total of approximately 11 absentee ballots. 67 The News21 database of election fraud, a project run by the
Arizona State University Cronkite School of Journalism, lists 99 cases of absentee ballot fraud in Georgia
since 2000, virtually all involving small numbers of ballots and local elections, with nearly 2/3 of the cases
involving election officials and none involving third party collection efforts. 68 There were only 18 cases

66
   2015-2018 ACS, items DP02-0011M and DP02-0012E.
67
   https://www.heritage.org/voterfraud/search?state=GA. This database must be interpreted with caution
because it is not considered a reliable source: it lumps together many types of electoral irregularities as
“voter fraud” that are not actually voter fraud, and vastly overstates its claims about the extent of voter
fraud (see Mehrbani 2017). For my purposes, it serves merely to represent the upper limit of the number
of even potential cases of vote fraud. The one case in the Heritage database is present in records of the
State Election Board list a case in a 2008 local election runoff involving a small number of ballots (State
Election Board Executive Summary, Case Number 2008-00135,
https://d3gcj4nzojrapq.cloudfront.net/wp-content/uploads/2010/09/SEB-Muscogee-County-2008-
135.pdf).
68
   https://votingrights.news21.com/interactive/election-fraud-database/. The News 21 data likely
overstate the incidence of fraud, as it includes allegations that do not result in administrative findings,
pleas, or convictions.

                                                      32
          Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 34 of 55



involving voters, and only 8 of those resulted in a plea, consent order, or conviction. While it is not entirely
clear how many ballots were involved, or how many were actually cast (or that a voter attempted to cast),
the total number appears to be fewer than ten ballots actually submitted. Over this interval, more than 31
million votes were cast in state and federal general elections alone (not counting primary and local
elections). 69 The rate of fraudulent absentee ballots cast by voters is approximately 0.00003%, in line with
MacReynold’s and Stewart’s estimate of the nationwide rate.

         This is orders of magnitude less than the number of voters who will be disenfranchised by absentee
ballot rules in the November 2020 general election, which will likely result in 60,000-100,000 rejected
absentee ballots. Moreover, it is orders of magnitude less than the number of voters who have been
disenfranchised by the absentee ballot rules in past elections, for example, the 3,551 disenfranchised voters
in 2018 whose ballots were rejected as late, and the 5,703 disenfranchised absentee voters in 2018 overall.

        Allowing third-party collection efforts is especially important during a pandemic, when voters may
be fearful of appearing in public places such as election offices; when voters may face delayed mail service;
and when many⸺perhaps millions of⸺voters are using mail ballots for the first time and will be unfamiliar
with the process. Menger and Stein (2020) note that many voters prefer to deliver their absentee ballots in
person, in part because it more closely replicates the election day experience and allows voters to delay
making their choices until late in the campaign:

          Many infrequent voters want to wait until the last day of campaigning to make their voting
          decisions. When the voting period stretches over several weeks, those who lack strong
          preferences may wait until the very end of this period to avoid casting their ballot and
          regretting their choice due to a last-minute scandal or some other campaign development
          (Menger and Stein 2020, 205).

But in a pandemic, the risks of Covid-19 infection most certainly will factor into a voter’s perception of the
costs of voting and reduce the feasibility of the in-person option. A voter who has to deliver her ballot in
person to an election office or even a drop box may interact with multiple people. A voter who allows a
third party to deliver her ballot interacts with one person (the individual who delivers the ballot). Voters
concerned about the risk of infection will, under the calculus of voting logic, more likely to return their
ballots with this capability.

       XII.     Conclusions

         The November 2020 general election in Georgia will be unprecedented in the risks to voters who
vote in person in the midst of what is projected to be another wave of the most deadly pandemic since the
influenza pandemic of 1918-1919; in the number of mail absentee ballots that will be cast both overall and
as a percentage of all votes cast; in the number of voters who will be voting by mail for the first time; and
in the stress placed on election officials and the postal service as they process, deliver, receive, and count
millions of absentee ballots under time pressure.

       And, without changes in the way that absentee ballots are handled, the election will be
unprecedented in the number of voters whose votes will not be counted.

        The analysis above shows that the 1.56% rejection rate for mail absentee ballots arriving late, and
the 2.51% overall mail absentee ballot rejection rate based on the 2018 general election, are conservative.
Not every county accurately reported the number of absentee ballots rejected, and inconsistencies in how
counties administered absentee ballot standards strongly suggest that the actual rejection rates were higher

69
     Vote totals taken from the United States Election Project, http://www.electproject.org/home.

                                                      33
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 35 of 55



in 2018. Rejection rates for inexperienced absentee voters are up to 10 times higher than the rates for
experienced absentee voters. In the 2018 general election, rejection rates for mail ballots in Georgia were
15,000 times higher than the rejection rate for in person early votes.

         Moreover, the rejection rates in the November 2020 general election will almost certainly be even
higher still. Millions of voters may be casting mail absentee ballots for the first time. Given what we have
witnessed in elections that have already taken place in the pandemic (including what is currently happening
in Georgia), election offices will be under significant stress as they attempt to process what could be 4
million mail absentee ballots, likely resulting in delays processing absentee ballot applications, issuing
ballots to voters, and informing voters of problems with submitted ballots. Mail delivery times are likely to
increase as U.S.P.S. faces a surge in mail delivery at a time of significant financial strain.

        If 4 million Georgia registrants vote by mail in the November 2020 presidential election, a
conservative estimate based on my analysis in this report suggests that current absentee ballot practices
could result in over 100,000 votes rejected, and perhaps far more.

        Accepting absentee ballots arriving within a week of the election could reduce the number of
rejected ballots by tens of thousands. Allowing third party collection efforts would permit an additional
check on the accuracy of absentee ballot return materials (e.g., making sure that voters and potential
witnesses have signed the ballot return envelope) would reduce the number of rejected ballots even more.

        Sending absentee ballots with prepaid postage return envelopes would undoubtedly increase the
number of voters who return their ballots, with previous research showing increases of 4 percentage points
or more in the number of mail ballots returned.

         The result of these changes would be hundreds of thousands of additional eligible Georgia
registrants having their votes counted.




       I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge.




       June 10, 2020
 Date: ________________




                                                     34
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 36 of 55



                                               Sources

Aldrich, John H. 1993. “Rational Choice and Turnout.” American Journal of Political Science 37:246-
        278.

Alvarez, R. Michael, Thad E. Hall, and Betsy Sinclair. 2008. “Whose Absentee Votes Are Returned and
       Counted: The Variety and Use of Absentee Ballots in California,” Electoral Studies 27:673-683

Alvarez, R. Michael, Dustin Beckett, and Charles Stewart III. 2013. “Voting Technology, Vote-by-Mail,
       and Residual Votes in California, 1990-2010,” Political Research Quarterly 66:658-670

Ansolabhere, Stephen, Barry C. Burden, Kenneth R. Mayer, and Charles Stewart, III. 2018. “Learning
        from Recounts.” Election Law Journal 17:100-116.

Armitage, Susie. 2018. “Mail-In Ballot Postage Becomes a Surprising (and Unnecessary) Cause of Voter
       Anxiety.” ProPublica, November 1. https://www.propublica.org/article/mail-in-ballot-postage-
       becomes-a-surprising-and-unnecessary-cause-of-voter-anxiety.

Armstrong, J. Scott and Edward J. Lusk. 1987. “Return Postage in Mail Surveys: A Meta-Analysis.”
       Public Opinion Quarterly 51:233-248.

Associated Press. 2020. “Questions and Anger in Wisconsin over Undelivered Absentee Ballots for
       Tuesday’s Controversial Election.” April13.

Atkeson, Lonna Rae, Lisa A. Bryant, Thad E. Hall, Kyle L. Sanders, and R. Michael Alvarez. 2009. “A
       New Barrier to Participation: Heterogenous Application of Voter Identification Policies.”
       Electoral Studies 29:66-73

Atkeson, Lonna Rae, Yann P. Kerevel, R. Michael Alvarez and Thad E. Hall. 2014. “Who Asks for Voter
       Identification? Explaining Poll-Worker Discretion.” Journal of Politics 76:944–957.

Baretto, Matt A., Matthew J. Streb, Mara Marks, and Fernando Guerra. 2006. “Do Absentee Voters Differ
        from Polling Place Voters?” Public Opinion Quarterly 70:224-234.

Berson, Scott. 2018. “Young People Don’t Vote Because Stamps are Hard? Ballots Will be Delivered
        Without Them.” Miami Herald November 2. https://www.miamiherald.com/news/nation-
        world/national/article221012585.html.

Blais, André, Jean-François Daoust, Ruth Dassonneville, Gabrielle Péloquin-Skulski. 2019. “What is the
        Cost of Voting?” Electoral Studies 59:145-157.

Blakely, Tony A., Bruce P. Kennedy, and Ichiro Kawachi. 2001. “Socioeconomic Inequality in Voting
        Participation and Self-Rated Health.” American Journal of Public Health 91:99-104).

Blinder, Alan. 2019. “Election Fraud in North Carolina Leads to New Charges for Republican Campaign
        Operative.” New York Times. July 30.

Braconnier, Céline, Jean-Yves Dormagen, and Vincent Pons. 2017. “Voter Registration Costs and
       Disenfranchisement: Experimental Evidence from France.” American Political Science Review
       111:584-604.


                                                  35
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 37 of 55



Brasch, Ben. 2020. “Fulton County Fixing Backlog of 25,000 Absentee Ballot Applications.” Atlanta
        Journal-Constitution. May 22. https://www.ajc.com/news/local/fulton-county-fixing-backlog-
        000-absentee-ballot-applications/IOEQxJb7HZclRx0pwX9cKM/.

Burden, Barry, David Canon, Kenneth Mayer, and Donald Moynihan. 2012. “The Effect of
       Administrative Burden on Bureaucratic Perception of Policies: Evidence from Election
       Administration.” Public Administration Review 72:741-751.,

Burden, Barry C., David T. Canon, Kenneth R. Mayer, and Donald P. Moynihan. 2014. “Election Laws,
       Mobilization, and Turnout: The Unanticipated Consequences of Election Reform.” American
       Journal of Political Science 58:95-109.

Cantoni, Enrico. 2020. “A Precinct Too Far: Turnout and Voting Costs.” American Economic Journal:
       Applied Economics 1:61-85.

Centers for Disease Control and Prevention. 2020. Recommendations for Election Polling Locations.
        March 27. https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-
        locations.html.

Cobb, Rachael V., D. James Greiner and Kevin M. Quinn. 2010. “Can Voter Id Laws Be Administered in
       a Race-Neutral Manner? Evidence From the City of Boston in 2008.” Quarterly Journal of
       Political Science 7:1–33.

Darmofal, David. 2010. “Reexamining the Calculus of Voting.” Political Psychology 31:149-174.

DeCrescenzo, Michael G. and Kenneth R. Mayer. 2019. “Voter Identification and Nonvoting in
       Wisconsin – Evidence from the 2016 Election.” Election Law Journal 18:342-359.

Dirr, Allison and Mary Spicuzza. 2020. “What We Know So Far about Why Milwaukee Had only 5
        Voting Sites for Tuesday’s Election while Madison had 66.” Milwaukee Journal Sentinel April 9.

Election Assistance Commission. 2017. EAVS Deep Dive: Poll Workers and Polling Places. November.

Fauvelle-Aymar, Christine and Abel François. 2018. “Place of Registration and Place of Residence: The
        Non-Linear Detrimental Impact of Transportation Cost on Electoral Participation.” Public Choice
        176:405-440

Feldman, Max. 2020. “Dirty Tricks: Eight Falsehoods that Could Undermine the 2020 Election.” Brennan
       Center for Justice, May 14. https://www.brennancenter.org/our-work/research-reports/dirty-
       tricks-eight-falsehoods-could-undermine-2020-election.

Gardner, Amy. 2019. “N.C. Board Declares a New Election in Contested House Race After the GOP
       Candidate Admitted He Was Mistaken in Testimony.” Washington Post. February 21.

Gardner, Amy, Michelle Ye Hee Lee, Haisten Willis, and John M. Glionna. 2020.”In Georgia, Primary
       Day Snarled by Long lines, Problems With Voting Machines---A Potential Preview of
       November.” Washington Post. June 9.

Glauber, Bill and Patrick Marley. 2020. “In Matter of Seconds, Republicans Stall Gov. Tony Evers’
       Move to Postpone Tuesday Election.” Milwaukee Journal Sentinel, April 4.


                                                  36
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 38 of 55



Hasen, Richard L. 2013. The Voting Wars: From Florida 2000 to the Next Election Meltdown. New
        Haven: Yale University Press.

Herd, Pamela and Donald P. Moynihan. 2019. Administrative Burden: Policymaking by Other Means.
        New York: Russell Sage Foundation.

Ingraham, Christopher. 2018. “Signature Mismatches, Missing Birthdays, and Errant Spouses: Why
        Thousands of Absentee Ballots Were Tossed Out in Georgia.” Washington Post [wonkblog],
        November 16. https://www.washingtonpost.com/business/2018/11/16/signature-mismatches-
        missing-birthdays-errant-spouses-why-thousands-absentee-ballots-were-tossed-out-georgia/.

Joyner, Chris and Jennifer Peebles. 2018. “AJC Analysis: Absentee Ballot Pitfalls Tripped Thousands of
        Ga. Voters.” Atlanta Journal-Constitution. December 20. https://www.ajc.com/news/state--
        regional-govt--politics/ajc-analysis-absentee-voting-pitfalls-tripped-thousands-
        voters/5Qu6ynxydaKrT4le1edtPL/.

Kimball, David C. and Martha K. Kropf. 2006. “The Street-Level Bureaucrats of Elections: Selection
      Methods for Local Election Officials.” Review of Policy Research 23:1257–1268.

Leighley, Jan E. and Jonathan Nagler. 2014. Who Votes Now? Demographics, Issues, Inequality, and
       Turnout in the United States. Princeton: Princeton University Press

Mangione, Thomas W. 1995. Mail Surveys: Improving the Quality. Applied Social Research Methods,
      vol. 40. Thousand Oaks, CA: Sage Publications.

Marley, Patrick. 2020. “Thousands of Absentee Ballots In Wisconsin Were Not Counted Because of
        Mailing Problems and Tech Glitches.” Milwaukee Journal Sentinel, May 19.

McReynolds, Amber and Charles Stewart III. 2020. “Let’s Put the Vote-by-Mail Fraud Myth to Rest.”
      The Hill, April 28.

Menger, Andrew and Robert M. Stein. 2020. “Choosing the Less Convenient Way to Vote: An Anomaly
       in Vote by Mail Elections.” Political Research Quarterly 73:196-207.

Mehrbani, Rudy. 2017. Heritage Fraud Database: An Assessment. New York: Brennan Center for
      Justice.

Merivaki, Thessalia. 2018. “Access Denied? Investigating Voter Registration Rejections in Florida.” State
       Politics & Policy Quarterly 19:53-82.

Michelson, Melissa R., Neil Mahotra, Andrew Healy, Donald P. Green, Allison Carnegie, and Ali Adam
       Valenzuela. 2012. “The Effect of Postage on Turnout: A Cautionary Tale for Election
       Administrators.” Election Law Journal 11: 279-290.

Miller, Peter and Sierra Powell. 2016. “Overcoming Voting Obstacles: The Use of Convenience Voting
        by Voters with Disabilities.” American Politics Research 44:28-55.

Minnite, Lorraine C. 2010. They Myth of Voter Fraud. Ithaca: Cornell University Press.

Monroe, Nathan W. and Dari E. Sylvester. 2011. “Who Converts to Vote-By-Mail? Evidence from a
      Field Experiment.” Election Law Journal 10:15-35.

                                                   37
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 39 of 55




Moynihan, Donald, Pamela Herd, and Hope Harvey. 2014. “Administrative Burden: Learning,
      Psychological, and Compliance Costs in Citizen-State Interactions.” Journal of Public
      Administration Research and Theory 25:43-69.

National Conference of State Legislatures. 2020. “COVID-19 And Elections.” May 21.
       https://www.ncsl.org/research/elections-and-campaigns/state-action-on-covid-19-and-
       elections.aspx.

Niesse, Mark. 2020a. “Georgia Absentee Ballots Changed to Remove Inner Envelope.” Atlanta Journal-
        Constitution, April 27. https://www.ajc.com/news/state--regional-govt--politics/georgia-absentee-
        ballots-changed-remove-inner-envelope/5VCLguuvNOR2qb4zTctOLK/.

Niesse, Mark. 2020b. “Absentee Ballots Delayed and Polls Close as Georgia Primary Approaches.”
        Atlanta Journal-Constitution. June 1. https://www.ajc.com/news/state--regional-govt--
        politics/absentee-ballots-delayed-and-polls-close-georgia-primary-
        approaches/g9SP8DBcTdFt8C0YfApvyN/.

Niesse, Mark. 2020c. “Voting Machines and Coronavirus Force Long Lines on Georgia Voters.” Atlanta
        Journal-Constitution. June 10. https://www.ajc.com/news/state--regional-govt--politics/voting-
        machines-and-coronavirus-force-long-lines-georgia-voters/VajM2D3aSHALhCz7KwDrpJ/.

Niesse, Mark and Ben Brasch. 2020. “Absentee Ballot Requests Go Missing in Fulton Ahead of Georgia
        Primary.” Atlanta Journal-Constitution. May 29. https://www.ajc.com/news/state--regional-govt-
        -politics/absentee-ballot-requests-missing-fulton-ahead-georgia-
        primary/kkXUUbxL0wug5niqAvKTqM/.

Ojeda, Christopher. 2018. “The Two Income-Participation Gaps.” American Journal of Political Science
        62:813-829.

Page, Anthony and Michael J. Pitts. 2009. “Poll Workers, Election Administration, and the Problem of
       Implicit Bias.” Michigan Journal of Race & Law 15:1-56.

Pacheco, Julianna, and Jason Fletcher. 2015. “Incorporating Health Into Studies of Political Behavior:
       Evidence for Turnout and Partisanship.” Political Research Quarterly 68: 104-116.

Persaud, Chris. 2020. “Poll Worker Havoc: About 500 Say They Won’t Show Tuesday in Palm Beach
       County.” The Palm Beach Post. March 16.

Persily, Nathanial and Charles Stewart, III. 2020. “Ten Recommendations to Ensure a Healthy and
         Trustworthy 2020 Election.” Lawfare. March 19. https://www.lawfareblog.com/ten-
         recommendations-ensure-healthy-and-trustworthy-2020-election.

Pew Research Center. 2020. Two-Thirds of Americans Expect Presidential Election Will be Disrupted by
      Covid-19. April.

Ponoroff, Christoper. 2019. Voter Registration in a Digital Age. Brennan Center for Justice.
       https://www.brennancenter.org/sites/default/files/2019-08/Report_Voter-Registration-Digital-
       Age.pdf.



                                                   38
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 40 of 55



Porter, Ethan and Jon C. Rogowski. 2018. “Partisanship, Bureaucratic Responsiveness, and Election
         Administration: Evidence from a Field Experiment.” Journal of Public Administration Research
         and Theory 28:602-617.

Riker, William H. and Peter C. Ordeshook. 2968. “A Theory of the Calculus of Voting.” The American
        Political Science Review 62:25-42.

Rosenstone, Steven. 1982. “Economic Adversity and Voter Turnout.” American Journal of Political
       Science 26:25-46.
Rosenstone, S.J. and R.E. Wolfinger. 1978. “The Effect of Registration Laws on Voter Turnout.”
       American Political Science Review 72 45.

Rowan, Darrel and Rick Rouan. 2020. “After a Problem-Plagued Primary, Ohio Leaders Disagree About
       November Election Plan.” Columbus Dispatch, April 28.
       https://www.dispatch.com/news/20200428/after-problem-plagued-primary-ohio-leaders-disagree-
       about-november-election-plan.

Sanders, Elizabeth. 1980. “On the Costs, Utilities, and Simple Joys of Voting.” Journal of Politics
         42:854-863.

Scheler, Mark and Marco Schneiter. 2017. “The Elasticity of Voter Turnout: Investing 85 Cents Per Voter
         To Increase Voter Turnout by 4 Percent.” Electoral Studies 49:65-74.

Shah, Paru and Amber Wichowsky. 2019. “Foreclosure’s Fallout: Economic Adversity and Voter
       Turnout.” Political Behavior 41:1099-1115.

Shino, Enrijeta, Mara Suttman-Lea, and Daniel A. Smith. 2020. “Voting by Mail in a VENMO World:
        Assessing Rejected Absentee Ballots in Georgia.” Manuscript. May 19.

Smith, Daniel A. 2019. Expert Report of Daniel A. Smith. Filed in Fair Fight Action v. Raffensperger, No.
        1:18-cv-05391-SCJ (N.D. Ga.).

Sondheimer, Rachel Milstein and Donald P. Green. 2010. “Using Experiments to Estimate the Effects of
       Education on Voter Turnout.” American Journal of Political Science 54:174-189.

Suttman-Lea, Mara. 2020. “Poll Worker Decision Making at the American Ballot Box.” American
       Politics Research (Online First). May 27. https://doi-
       org.ezproxy.library.wisc.edu/10.1177/1532673X20920266.

North Carolina Board of Elections. 2019. In the Matter of: Investigation of Election Irregularities
       Affecting Counties Within the 9th Congressional District. March 13.
       https://dl.ncsbe.gov/State_Board_Meeting_Docs/Congressional_District_9_Portal/Order_031320
       19.pdf.

Webb, Kristina, Antonio Fins, Emily Sullivan, Jodie Wagner, Jorge Milian, Lulu Ramadan, Sam Howard,
       and Wendy Rhodes. 2020. “Voting: At 5 p.m. Some Precincts Still Without Poll Workers Due to
       Coronavirus Fears.” The Palm Beach Post. March 17.

White, Ariel R., Noah L. Nathan and Julie K. Faller. 2015. “What Do I Need to Vote? Bureaucratic
       Discretion and Discrimination by Local Election Officials.” American Political Science Review
       109:129–142.

                                                    39
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 41 of 55




Wisconsin Elections Commission. 2020. April 7, 2020 Absentee Voting Report. May 15.

Yammarino, Francis J., Steven J. Skinner and Terry L. Childers. 1991. “Understanding Mail Survey
     Response Behavior: A Meta-Analysis.” Public Opinion Quarterly 66:613-639.




                                                 40
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 42 of 55



                                            Appendix A – CV
                                            Kenneth R. Mayer

Department of Political Science                                          Phone: 608-263-2286
Affiliate, La Follette School of Public Affairs                          Email: krmayer@wisc.edu
110 North Hall / 1050 Bascom Mall
University of Wisconsin – Madison
Madison, WI 53706

Education
Yale University, Department of Political Science, Ph.D., 1988.
Yale University, Department of Political Science, M.A., M.Phil.,1987.
University of California, San Diego, Department of Political Science, B.A., 1982.

Positions Held
University of Wisconsin, Madison. Department of Political Science.
        Professor, July 2000-present.
        Associate Professor, June 1996-June 2000.
        Assistant Professor, August 1989-May 1996.
Fulbright-ANU Distinguished Chair in Political Science, Australian National University (Canberra,
        ACT), July-December 2006.
Director, Data and Computation Center, College of Letters and Science, University of Wisconsin-
        Madison, June 1996-September 2003
Consultant, The RAND Corporation, Washington DC, 1988-1994. Conducted study of acquisition
        reform, and the effects of acquisition policy on the defense industrial base. Performed computer
        simulations of U.S. strategic force posture and capabilities.
Contract Specialist, Naval Air Systems Command, Washington D.C., 1985-1986. Responsible for cost
        and price analysis, contract negotiation, and contract administration for aerial target missile
        programs in the $5 million - $100 million range.

Awards
American Political Science Association, State Politics and Policy Section. Award for best Journal Article
         Published in the American Journal of Political Science in 2014. Awarded for Burden, Canon,
         Mayer, and Moynihan, “Election Laws, Mobilization, and Turnout.”
Robert H. Durr Award, from the Midwest Political Science Association, for Best Paper Applying
         Quantitative Methods to a Substantive Problem Presented at the 2013 Meeting. Awarded for
         Burden, Canon, Mayer, and Moynihan, “Election Laws and Partisan Gains.”
Leon Epstein Faculty Fellow, College of Letters and Science, 2012-2015
UW Housing Honored Instructor Award, 2012, 2014, 2017, 2018
Recipient, Jerry J. and Mary M. Cotter Award, College of Letters and Science, 2011-2012
Alliant Underkofler Excellence in Teaching Award, University of Wisconsin System, 2006
Pi Sigma Alpha Teaching Award, Fall 2006
Vilas Associate, 2003-2004, University of Wisconsin-Madison Graduate School.
2002 Neustadt Award. Awarded by the Presidency Research Group of the American Political Science
         Association, for the best book published on the American presidency in 2001. Awarded for
         With the Stroke of a Pen: Executive Orders and Presidential Power.
Lilly Teaching Fellow, University of Wisconsin-Madison, 1993-1994.
Interfraternity Council award for Outstanding Teaching, University of Wisconsin-Madison, 1993.
Selected as one of the 100 best professors at University of Wisconsin-Madison, Wisconsin Student
         Association, March 1992.
Olin Dissertation Fellow, Center for International Affairs, Harvard University, 1987-1988

                                                   41
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 43 of 55




Service as an Expert Witness
Driscoll v. Stapleton, No. DV 20 0408 (13th Judicial Ct. Yellowstone Cty., MT), absentee ballots (2020)
The Andrew Goodman Foundation v. Bostelmann, No. 19-cv-955 (W.D. Wisc.), voter ID (2020)
Suresh Kumar v. Frisco Independent School District et al., No,4:19-cv-00284 (E.D. Tex.), voting rights
         (2019)
Fair Fight Action v. Raffensperger No. 1:18-cv-05391-SCJ (N.D. Ga.), voting rights (2019)
Vaughan v. Lewisville Independent School District, No. 4:19-cv-00109 (E.D. Texas), voting rights
         (2019).
Dwight et al. v Raffensperger, No: 1:18-cv-2869-RWS (N.D. Ga.), redistricting, voting rights (2018).
Priorities U.S.A.et al. v. Missouri et al., No. 19AC-CC00226 (Cir. Ct. of Cole Cty., MO), voter ID
         (2018).
Tyson v. Richardson Independent School District, No. 3:18-cv-00212 (N.D. Texas), voting rights (2018).
League of Women Voters of Michigan, et al. v. Johnson, No. 2:17-cv-14148-DPH-SDD (S.D. Mich.),
         redistricting (2018).
One Wisconsin Institute, Inc., et al. v. Nichol, et al., 198 F. Supp. 3d 896 (W.D. Wis.), voting rights
         (2016).
Whitford et al. v. Gill et al, 218 F. Supp. 3d 837, (W.D. Wis.), redistricting (2016).
Milwaukee NAACP et al. v. Scott Walker et. al, N.W.2d 262 (Wis. 2014), voter ID (2012).
Baldus et al. v. Brennan et al., 849 F. Supp. 2d 840 (E.D. Wis.), redistricting, voting rights (2012).
County of Kenosha v. City of Kenosha, No. 22-CV-1813 (Wis. Cir. Ct., Kenosha Cty.) municipal
      redistricting (2011).
McComish et al. v Brewer et al.. 2010 WL 2292213 (D. Ariz.), campaign finance (2009).
Baumgart et al. v. Wendelberger et al., 2002 WL 34127471 (E.D. Wis.), redistricting (2002).

Grants
“A Multidisciplinary Approach for Redistricting Knowledge.” Principal Investigator. Co-PIs Adeline Lo
        (UW Madison, Department of Political Science), Song Gao (UW Madison, Department of
        Geography), and Barton Miller and Jin-Yi Cai (UW Madison, Department of Computer
        Sciences). University of Wisconsin Alumni Research Foundation (WARF), and UW Madison
        Office of the Vice Chancellor for Research and Graduate Education. July 1, 2020-June 30, 2022.
        $410,711.
“Analyzing Nonvoting and the Student Voting Experience in Wisconsin.” Dane County (WI) Clerk,
        $44,157. November 2016-December 2017. Additional support ($30,000) provided by the Office
        of the Chancellor, UW-Madison.
Campaign Finance Task Force, Stanford University and New York University, $36,585. September 2016-
        August 2017.
Participant and Board Member, 2016 White House Transition Project, PIs Martha Joynt Kumar (Towson
        State University) and Terry Sullivan (University of North Carolina-Chapel Hill).
“How do You Know? The Structure of Presidential Advising and Error Correction in the White House.”
        Graduate School Research Committee, University of Wisconsin, $18,941. July 1, 2015-June 30,
        2016.
“Study and Recommendations for the Government Accountability Board Chief Inspectors’ Statements
        and Election Incident Report Logs.” $43,234. Co-PI. With Barry C. Burden (PI), David T. Canon
        (co-PI), and Donald Moynihan (co-PI). October 2011-May 2012.
“Public Funding in Connecticut Legislative Elections.” Open Society Institute. September 2009-
        December 2010. $55,000.
“Early Voting and Same Day Registration in Wisconsin and Beyond.” Co-PI. October 2008- September
        2009. Pew Charitable Trusts. $49,400. With Barry C. Burden (PI), David T. Canon (Co-PI),
        Kevin J. Kennedy (Co-PI), and Donald P. Moynihan (Co-PI).
City of Madison, Blue Ribbon Commission on Clean Elections. Joyce Foundation, Chicago, IL. $16,188.

                                                  42
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 44 of 55



         January-July 2008.
“Wisconsin Campaign Finance Project: Public Funding in Connecticut State Legislative Elections.” JEHT
         Foundation, New York, NY. $84,735. November 2006-November 2007.
“Does Public Election Funding Change Public Policy? Evaluating the State of Knowledge.” JEHT
         Foundation, New York, NY. $42,291. October 2005-April 2006.
“Wisconsin Campaign Finance Project: Disseminating Data to the Academic, Reform, and Policy
         Communities.” Joyce Foundation, Chicago, IL. $20,900. September 2005- August 2006.
“Enhancing Electoral Competition: Do Public Funding Programs for State and Local Elections Work?”
         Smith Richardson Foundation, Westport, CT. $129,611. December 2002-June 2005
WebWorks Grant (implementation of web-based instructional technologies), Division of Information
         Technology, UW-Madison, $1,000. November 1999.
“Issue Advocacy in Wisconsin during the 1998 Election.” Joyce Foundation, Chicago, IL. $15,499. April
         1999.
Instructional Technology in the Multimedia Environment (IN-TIME) grant, Learning Support Services,
         University of Wisconsin. $5,000. March 1997.
“Public Financing and Electoral Competitiveness in the Minnesota State Legislature.” Citizens’ Research
         Foundation, Los Angeles, CA, $2,000. May-November 1996.
“The Reach of Presidential Power: Policy Making Through Executive Orders." National Science
         Foundation (SBR-9511444), $60,004. September 1, 1995-August 31, 1998. Graduate School
         Research Committee, University of Wisconsin, $21,965. Additional support provided by the
         Gerald R. Ford Library Foundation, the Eisenhower World Affairs Institute, and the Harry S.
         Truman Library Foundation.
The Future of the Combat Aircraft Industrial Base.” Changing Security Environment Project, John M.
         Olin Institute for Strategic Studies, Harvard University (with Ethan B. Kapstein). June 1993-
         January 1995. $15,000.
Hilldale Student Faculty Research Grant, College of Letters and Sciences, University of Wisconsin (with
         John M. Wood). 1992. $1,000 ($3,000 award to student)
“Electoral Cycles in Federal Government Prime Contract Awards” March 1992 – February 1995.
         National Science Foundation (SES-9121931), $74,216. Graduate School Research Committee at
         the University of Wisconsin, $2,600. MacArthur Foundation, $2,500.
C-SPAN In the Classroom Faculty Development Grant, 1991. $500

Professional and Public Service
Education and Social and Behavioral Sciences Institutional Review Board, 2008-2014. Acting Chair,
        Summer 2011. Chair, May 2012- June 2014.
Participant, U.S. Public Speaker Grant Program. United States Department of State (nationwide
        speaking tour in Australia, May 11-June 2, 2012).
Expert Consultant, Voces de la Frontera. Milwaukee Aldermanic redistricting, (2011).
Expert Consultant, Prosser for Supreme Court. Wisconsin Supreme Court election recount (2011).
Chair, Blue Ribbon Commission on Clean Elections (Madison, WI), August 2007-April 2011.
Consultant, Consulate of the Government of Japan (Chicago) on state politics in Illinois, Indiana,
        Minnesota, and Wisconsin, 2006-2011.
Section Head, Presidency Studies, 2006 Annual Meeting of the American Political Science Association.
Co-Chair, Committee on Redistricting, Supreme Court of Wisconsin, November 2003-December 2009.
Section Head, Presidency and Executive Politics, 2004 Annual Meeting of the Midwest Political Science
        Association, Chicago, IL.
Presidency Research Group (organized section of the American Political Science Association) Board,
        September 2002-present.
Book Review Editor, Congress and the Presidency, 2001-2006.
Editorial Board, American Political Science Review, September 2004-September 2007.
Consultant, Governor’s Blue Ribbon Commission on Campaign Finance Reform (Wisconsin), 1997.

                                                  43
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 45 of 55




PUBLICATIONS
Books
Presidential Leadership: Politics and Policymaking, 11th edition. Lanham, MD: Rowman and Littlefield,
        forthcoming 2019. With George C. Edwards, III and Steven J. Wayne. Previous editions 10th
        (2018).
The 2016 Presidential Elections: The Causes and Consequences of an Electoral Earthquake. Lanham,
        MD: Lexington Press, 2017. Co-edited with Amnon Cavari and Richard J. Powell.
The Enduring Debate: Classic and Contemporary Readings in American Government. 8th ed. New York:
        W.W. Norton & Co. 2017. Co-edited with David T. Canon and John Coleman. Previous editions
        1st (1997), 2nd (2000), 3rd (2002), 4th (2006), 5th (2009), 6th (2011), 7th (2013).
Faultlines: Readings in American Government, 5th ed. New York: W.W. Norton & Co. 2017. Co-edited
        with David T. Canon and John Coleman. Previous editions 1st (2004), 2nd (2007), 3rd (2011), 4th
        (2013).
The 2012 Presidential Election: Forecasts, Outcomes, and Consequences. Lanham, MD: Rowman and
        Littlefield, 2014. Co-edited with Amnon Cavari and Richard J. Powell.
Readings in American Government, 7th edition. New York: W.W. Norton & Co. 2002. Co-edited with
        Theodore J. Lowi, Benjamin Ginsberg, David T. Canon, and John Coleman). Previous editions
        4th (1996), 5th (1998), 6th (2000).
With the Stroke of a Pen: Executive Orders and Presidential Power. Princeton, NJ: Princeton
        University Press. 2001. Winner of the 2002 Neustadt Award from the Presidency Studies
        Group of the American Political Science Association, for the Best Book on the Presidency
        Published in 2001.
The Dysfunctional Congress? The Individual Roots of an Institutional Dilemma. Boulder, CO: Westview
        Press. 1999. With David T. Canon.
The Political Economy of Defense Contracting. New Haven: Yale University Press. 1991.

Monographs
2008 Election Data Collection Grant Program: Wisconsin Evaluation Report. Report to the Wisconsin
        Government Accountability Board, September 2009. With Barry C. Burden, David T. Canon,
        Stéphane Lavertu, and Donald P. Moynihan.
Issue Advocacy in Wisconsin: Analysis of the 1998 Elections and A Proposal for Enhanced Disclosure.
        September 1999.
Public Financing and Electoral Competition in Minnesota and Wisconsin. Citizens’ Research
        Foundation, April 1998.
Campaign Finance Reform in the States. Report prepared for the Governor’s Blue Ribbon
        Commission on Campaign Finance Reform (State of Wisconsin). February 1998. Portions
        reprinted in Anthony Corrado, Thomas E. Mann, Daniel Ortiz, Trevor Potter, and Frank J.
        Sorauf, ed., Campaign Finance Reform: A Sourcebook. Washington, D.C.: Brookings
        Institution, 1997.
“Does Public Financing of Campaigns Work?” Trends in Campaign Financing. Occasional Paper Series,
        Citizens' Research Foundation, Los Angeles, CA. 1996. With John M. Wood.
The Development of the Advanced Medium Range Air-to-Air Missile: A Case Study of Risk and Reward
        in Weapon System Acquisition. N-3620-AF. Santa Monica: RAND Corporation. 1993.
Barriers to Managing Risk in Large Scale Weapons System Development Programs. N-4624-AF. Santa
        Monica: RAND Corporation. 1993. With Thomas K. Glennan, Jr., Susan J. Bodilly, Frank
        Camm, and Timothy J. Webb.

Articles


                                                  44
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 46 of 55



 “Voter Identification and Nonvoting in Wisconsin - Evidence from the 2016 Election.” Election Law
         Journal 18:342-359 (2019). With Michael DeCrescenzo.
“Waiting to Vote in the 2016 Presidential Election: Evidence from a Multi-county Study.” Political
         Research Quarterly 71 (2019). With Robert M. Stein, Christopher Mann, Charles Stewart III, et
         al.
“Learning from Recounts.” Election Law Journal 17:100-116 (No. 2, 2018). With Stephen Ansolabehere,
         Barry C. Burden, and Charles Stewart, III.
“The Complicated Partisan Effects of State Election Laws.” Political Research Quarterly 70:549-563
         (No. 3, September 2017). With Barry C. Burden, David T. Canon, and Donald P. Moynihan.
“What Happens at the Polling Place: Using Administrative Data to Look Inside Elections.” Public
         Administration Review 77:354-364 (No. 3, May/June 2017). With Barry C. Burden, David T.
         Canon, Donald P. Moynihan, and Jacob R. Neiheisel.
“Alien Abduction, and Voter Impersonation in the 2012 U.S. General Election Evidence from a Survey
         List Experiment.” Election Law Journal 13:460-475 No.4, December 2014). With John S.
         Ahlquist and Simon Jackman.
 “Election Laws, Mobilization, and Turnout: The Unanticipated Consequences of Election Reform.”
         American Journal of Political Science, 58:95-109 (No. 1, January 2014). With Barry C. Burden,
         David T. Canon, and Donald P. Moynihan. Winner of the State Politics and Politics Section of the
         American Political Science Association Award for the best article published in the AJPS in 2014.
“Executive Power in the Obama Administration and the Decision to Seek Congressional Authorization
         for a Military Attack Against Syria: Implications for Theories of Unilateral Action.” Utah Law
         Review 2014:821-841 (No. 4, 2014).
“Public Election Funding: An Assessment of What We Would Like to Know.” The Forum 11:365-485
         (No. 3, 2013).
 “Selection Method, Partisanship, and the Administration of Elections.” American Politics Research
         41:903-936 (No. 6, November 2013). With Barry C. Burden, David T. Canon, Stéphane Lavertu,
         and Donald Moynihan.
 “The Effect of Administrative Burden on Bureaucratic Perception of Policies: Evidence from Election
         Administration.” Public Administration Review 72:741-451 (No. 5, September/October 2012).
         With Barry C. Burden, David T. Canon, and Donald Moynihan.
 “Early Voting and Election Day Registration in the Trenches: Local Officials’ Perceptions of Election
         Reform.” Election Law Journal 10:89-102 (No. 2, 2011). With Barry C. Burden, David T.
         Canon, and Donald Moynihan.
“Is Political Science Relevant? Ask an Expert Witness," The Forum: Vol. 8, No. 3, Article 6 (2010).
“Thoughts on the Revolution in Presidency Studies,” Presidential Studies Quarterly 39 (no. 4, December
         2009).
“Does Australia Have a Constitution? Part I – Powers: A Constitution Without Constitutionalism.”
         UCLA Pacific Basin Law Journal 25:228-264 (No. 2, Spring 2008). With Howard Schweber.
“Does Australia Have a Constitution? Part II: The Rights Constitution.” UCLA Pacific Basin Law
         Journal 25:265-355 (No. 2, Spring 2008). With Howard Schweber.
 “Public Election Funding, Competition, and Candidate Gender.” PS: Political Science and Politics
         XL:661-667 (No. 4,October 2007). With Timothy Werner.
“Do Public Funding Programs Enhance Electoral Competition?” In Michael P. McDonald and John
         Samples, eds., The Marketplace of Democracy: Electoral Competition and American Politics
         (Washington, DC: Brookings Institution Press, 2006). With Timothy Werner and Amanda
         Williams. Excerpted in Daniel H. Lowenstein, Richard L. Hasen, and Daniel P. Tokaji, Election
         Law: Cases and Materials. Durham, NC: Carolina Academic Press, 2008.
“The Last 100 Days.” Presidential Studies Quarterly 35:533-553 (No. 3, September 2005). With William
         Howell.
“Political Reality and Unforeseen Consequences: Why Campaign Finance Reform is Too Important To
         Be Left To The Lawyers,” University of Richmond Law Review 37:1069-1110 (No. 4, May

                                                   45
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 47 of 55



        2003).
“Unilateral Presidential Powers: Significant Executive Orders, 1949-1999.” Presidential Studies
        Quarterly 32:367-386 (No. 2, June 2002). With Kevin Price.
“Answering Ayres: Requiring Campaign Contributors to Remain Anonymous Would Not Resolve
        Corruption Concerns.” Regulation 24:24-29 (No. 4, Winter 2001).
 “Student Attitudes Toward Instructional Technology in the Large Introductory US Government
        Course.” PS: Political Science and Politics 33:597-604 (No. 3 September 2000). With John
        Coleman.
 “The Limits of Delegation – the Rise and Fall of BRAC.” Regulation 22:32-38 (No. 3, October 1999).
“Executive Orders and Presidential Power.” The Journal of Politics 61:445-466 (No.2, May 1999).
“Bringing Politics Back In: Defense Policy and the Theoretical Study of Institutions and Processes."
        Public Administration Review 56:180-190 (1996). With Anne Khademian.
“Closing Military Bases (Finally): Solving Collective Dilemmas Through Delegation.” Legislative
        Studies Quarterly, 20:393-414 (No. 3, August 1995).
“Electoral Cycles in Federal Government Prime Contract Awards: State-Level Evidence from the 1988
        and 1992 Presidential Elections.” American Journal of Political Science 40:162-185 (No. 1,
        February 1995).
“The Impact of Public Financing on Electoral Competitiveness: Evidence from Wisconsin, 1964-1990.”
        Legislative Studies Quarterly 20:69-88 (No. 1, February 1995). With John M. Wood.
“Policy Disputes as a Source of Administrative Controls: Congressional Micromanagement of the
        Department of Defense.” Public Administration Review 53:293-302 (No. 4, July-August 1993).
“Combat Aircraft Production in the United States, 1950-2000: Maintaining Industry Capability in an Era
        of Shrinking Budgets.” Defense Analysis 9:159-169 (No. 2, 1993).

Book Chapters
“Is President Trump Conventionally Disruptive, or Unconventionally Destructive?” In The 2016
        Presidential Elections: The Causes and Consequences of an Electoral Earthquake. Lanham, MD:
        Lexington Press, 2017. Co-edited with Amon Cavari and Richard J. Powell.
“Lessons of Defeat: Republican Party Responses to the 2012 Presidential Election. In Amnon Cavari,
        Richard J. Powell, and Kenneth R. Mayer, eds. The 2012 Presidential Election: Forecasts,
        Outcomes, and Consequences. Lanham, MD: Rowman and Littlefield. 2014.
“Unilateral Action.” George C. Edwards, III, and William G. Howell, Oxford Handbook of the
        American Presidency (New York: Oxford University Press, 2009).
“Executive Orders,” in Joseph Bessette and Jeffrey Tulis, The Constitutional Presidency. Baltimore:
        Johns Hopkins University Press, 2009.
“Hey, Wait a Minute: The Assumptions Behind the Case for Campaign Finance Reform.” In Gerald C.
        Lubenow, ed., A User’s Guide to Campaign Finance Reform. Lanham, MD: Rowman &
        Littlefield, 2001.
“Everything You Thought You Knew About Impeachment Was Wrong.” In Leonard V. Kaplan and
        Beverly I. Moran, ed., Aftermath: The Clinton Impeachment and the Presidency in the Age of
        Political Spectacle. New York: New York University Press. 2001. With David T. Canon.
“The Institutionalization of Power.” In Robert Y. Shapiro, Martha Joynt Kumar, and Lawrence R.
        Jacobs, eds. Presidential Power: Forging the Presidency for the 21st Century. New York:
        Columbia University Press, 2000. With Thomas J. Weko.
 “Congressional-DoD Relations After the Cold War: The Politics of Uncertainty.” In Downsizing
        Defense, Ethan Kapstein ed. Washington DC: Congressional Quarterly Press. 1993.
“Elections, Business Cycles, and the Timing of Defense Contract Awards in the United States.” In Alex
        Mintz, ed. The Political Economy of Military Spending. London: Routledge. 1991.
“Patterns of Congressional Influence In Defense Contracting.” In Robert Higgs, ed., Arms, Politics, and
        the Economy: Contemporary and Historical Perspectives. New York: Holmes and Meier. 1990.


                                                  46
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 48 of 55



Other
“Campaign Finance: Some Basics.” Bauer-Ginsberg Campaign Finance Task Force, Stanford University.
        September 2017. With Elizabeth M. Sawyer.
“The Wisconsin Recount May Have a Surprise in Store after All.” The Monkey Cage (Washington Post),
        December 5, 2016. With Stephen Ansolabehere, Barry C. Burden, and Charles Stewart, III.
Review of Jason K. Dempsey, Our Army: Soldiers, Politicians, and American Civil-Military Relations.
        The Forum 9 (No. 3, 2011).
“Voting Early, but Not Often.” New York Times, October 25, 2010. With Barry C. Burden.
Review of John Samples, The Fallacy of Campaign Finance Reform and Raymond J. La Raja, Small
        Change: Money, Political Parties, and Campaign Finance Reform. The Forum 6 (No. 1, 2008).
Review Essay, Executing the Constitution: Putting the President Back Into the Constitution, Christopher
        S, Kelley, ed.; Presidents in Culture: The Meaning of Presidential Communication, David
        Michael Ryfe; Executive Orders and the Modern Presidency: Legislating from the Oval Office,
        Adam L. Warber. In Perspective on Politics 5:635-637 (No. 3, September 2007).
“The Base Realignment and Closure Process: Is It Possible to Make Rational Policy?” Brademas Center
        for the Study of Congress, New York University. 2007.
“Controlling Executive Authority in a Constitutional System” (comparative analysis of executive power
        in the U.S. and Australia), manuscript, February 2007.
 “Campaigns, Elections, and Campaign Finance Reform.” Focus on Law Studies, XXI, No. 2 (Spring
        2006). American Bar Association, Division for Public Education.
“Review Essay: Assessing The 2000 Presidential Election – Judicial and Social Science Perspectives.”
        Congress and the Presidency 29: 91-98 (No. 1, Spring 2002).
Issue Briefs (Midterm Elections, Homeland Security; Foreign Affairs and Defense Policy; Education;
        Budget and Economy; Entitlement Reform) 2006 Reporter’s Source Book. Project Vote Smart.
        2006. With Meghan Condon.
“Sunlight as the Best Disinfectant: Campaign Finance in Australia.” Democratic Audit of Australia,
        Australian National University. October 2006.
“Return to the Norm,” Brisbane Courier-Mail, November 10, 2006.
“The Return of the King? Presidential Power and the Law,” PRG Report XXVI, No. 2 (Spring 2004).
Issue Briefs (Campaign Finance Reform, Homeland Security; Foreign Affairs and Defense Policy;
        Education; Budget and Economy; Entitlement Reform), 2004 Reporter’s Source Book. Project
        Vote Smart. 2004. With Patricia Strach and Arnold Shober.
“Where's That Crystal Ball When You Need It? Finicky Voters and Creaky Campaigns Made for a
        Surprise Electoral Season. And the Fun's Just Begun.” Madison Magazine. April 2002.
“Capitol Overkill.” Madison Magazine, July 2002.
Issue Briefs (Homeland Security; Foreign Affairs and Defense Policy; Education; Economy, Budget and
        Taxes; Social Welfare Policy), 2002 Reporter’s Source Book. Project Vote Smart. 2002. With
        Patricia Strach and Paul Manna.
“Presidential Emergency Powers.” Oxford Analytica Daily Brief. December 18, 2001.
“An Analysis of the Issue of Issue Ads.” Wisconsin State Journal, November 7, 1999.
“Background of Issue Ad Controversy.” Wisconsin State Journal, November 7, 1999.
“Eliminating Public Funding Reduces Election Competition." Wisconsin State Journal, June 27, 1999.
Review of Executive Privilege: The Dilemma of Secrecy and Democratic Accountability, by Mark J.
        Rozell. Congress and the Presidency 24 (No. 1, 1997).
“Like Marriage, New Presidency Starts In Hope.” Wisconsin State Journal. March 31, 1996.
Review of The Tyranny of the Majority: Fundamental Fairness in Representative Democracy, by Lani
        Guinier. Congress and the Presidency 21: 149-151 (No. 2, 1994).
Review of The Best Defense: Policy Alternatives for U.S. Nuclear Security From the 1950s to the 1990s,
        by David Goldfischer. Science, Technology, and Environmental Politics Newsletter 6 (1994).
Review of The Strategic Defense Initiative, by Edward Reiss. American Political Science Review
        87:1061-1062 (No. 4, December 1993).

                                                  47
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 49 of 55



Review of The Political Economy of Defense: Issues and Perspectives, Andrew L. Ross ed. Armed
         Forces and Society 19:460-462 (No. 3, April 1993)
Review of Space Weapons and the Strategic Defense Initiative, by Crockett Grabbe. Annals of the
         American Academy of Political and Social Science 527: 193-194 (May 1993).
“Limits Wouldn't Solve the Problem.” Wisconsin State Journal, November 5, 1992. With David T.
         Canon.
“Convention Ceded Middle Ground.” Wisconsin State Journal, August 23, 1992.
“CBS Economy Poll Meaningless.” Wisconsin State Journal, February 3, 1992.
“It's a Matter of Character: Pentagon Doesn't Need New Laws, it Needs Good People.” Los Angeles
         Times, July 8, 1988.

Conference Papers
“Voter Identification and Nonvoting in Wisconsin – Evidence from the 2016 Election.” Presented at the
        2018 Annual Meeting of the Midwest Political Science Association, Chicago, IL April 5-8, 2018.
        With Michael G. DeCrescenzo.
“Learning from Recounts.” Presented at the Workshop on Electoral Integrity, San Francisco, CA, August
        30, 2017, and at the 2017 Annual Meeting of the           American Political Science Association,
        San Francisco, CA, August 31-September 3, 2017. With Stephen Ansolabehere, Barry C. Burden,
        and Charles Stewart, III.
“What Happens at the Polling Place: Using Administrative Data to Understand Irregularities at the Polls.”
        Conference on New Research on Election Administration and Reform, Massachusetts Institute of
        Technology, Cambridge, MA, June 8, 2015. With Barry C. Burden, David T. Canon, Donald P.
        Moynihan, and Jake R Neiheisel.
 “Election Laws and Partisan Gains: What are the Effects of Early Voting and Same Day Registration on
        the Parties' Vote Shares.” 2013 Annual Meeting of the Midwest Political Science Association,
        Chicago, IL, April 11-14, 2013. Winner of the Robert H. Durr Award.
“The Effect of Public Funding on Electoral Competition: Evidence from the 2008 and 2010 Cycles.”
        Annual Meeting of the American Political Science Association, Seattle, WA, September 1-4,
        2011. With Amnon Cavari.
“What Happens at the Polling Place: A Preliminary Analysis in the November 2008 General Election.”
        Annual Meeting of the American Political Science Association, Seattle, WA, September 1-4,
        2011. With Barry C. Burden, David T. Canon, Donald P. Moynihan, and Jake R. Neiheisel.
“Election Laws, Mobilization, and Turnout: The Unanticipated Consequences of Election Reform.” 2010
        Annual Meeting of the American Political Science Association, Washington, DC, September 2-5,
        2010. With Barry C. Burden, David T. Canon, Stéphane Lavertu and Donald P. Moynihan.
“Selection Methods, Partisanship, and the Administration of Elections. Annual Meeting of the Midwest
        Political Science Association, Chicago, IL, April 22-25, 2010. Revised version presented at the
        Annual Meeting of the European Political Science Association, June 16-19, 2011, Dublin,
        Ireland. With Barry C. Burden, David T. Canon, Stéphane Lavertu and Donald P. Moynihan.
“The Effects and Costs of Early Voting, Election Day Registration, and Same Day Registration in the
        2008 Elections.” Annual Meeting of the American Political Science Association, Toronto,
        Canada, September 3-5, 2009. With Barry C. Burden, David T. Canon, and Donald P. Moynihan.
“Comparative Election Administration: Can We Learn Anything From the Australian Electoral
        Commission?” Annual Meeting of the American Political Science Association, Chicago, IL,
        August 29-September 1, 2007.
“Electoral Transitions in Connecticut: Implementation of Public Funding for State Legislative Elections.”
        Annual Meeting of the American Political Science Association, Chicago, IL, August 29-
        September 1, 2007. With Timothy Werner.
“Candidate Gender and Participation in Public Campaign Finance Programs.” Annual Meeting of the
        Midwest Political Science Association, Chicago IL, April 7-10, 2005. With Timothy Werner.
“Do Public Funding Programs Enhance Electoral Competition?” 4th Annual State Politics and Policy

                                                   48
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 50 of 55




       Conference,” Akron, OH, April 30-May 1, 2004. With Timothy Werner and Amanda Williams.
“The Last 100 Days.” Annual Meeting of the American Political Science Association, Philadelphia, PA,
       August 28-31, 2003. With William Howell.
“Hey, Wait a Minute: The Assumptions Behind the Case for Campaign Finance Reform.” Citizens’
       Research Foundation Forum on Campaign Finance Reform, Institute for Governmental Studies,
       University of California Berkeley. August 2000.
“The Importance of Moving First: Presidential Initiative and Executive Orders.” Annual Meeting of the
       American Political Science Association, San Francisco, CA, August 28-September 1, 1996.
“Informational vs. Distributive Theories of Legislative Organization: Committee Membership and
       Defense Policy in the House.” Annual Meeting of the American Political Science Association,
       Washington, DC, September 2-5, 1993.
“Department of Defense Contracts, Presidential Elections, and the Political-Business Cycle.” Annual
       Meeting of the American Political Science Association, Washington, DC, September 2-5, 1993.
“Problem? What Problem? Congressional Micromanagement of the Department of Defense.” Annual
       Meeting of the American Political Science Association, Washington DC, August 29 - September
       2, 1991.

Talks and Presentations
“Turnout Effects of Voter ID Laws.” Rice University, March 23, 2018; Wisconsin Alumni Association,
        October 13, 2017. With Michael DeCrescenzo.
“Informational and Turnout Effects of Voter ID Laws.” Wisconsin State Elections Commission,
        December 12, 2017; Dane County Board of Supervisors, October 26, 2017. With Michael
        DeCrescenzo.
“Voter Identification and Nonvoting in Wisconsin, Election 2016. American Politics Workshop,
        University of Wisconsin, Madison, November 24, 2017.
“Gerrymandering: Is There A Way Out?” Marquette University. October 24, 2017.
“What Happens in the Districting Room and What Happens in the Courtroom” Geometry of Redistricting
        Conference, University of Wisconsin-Madison October 12, 2017.
“How Do You Know? The Epistemology of White House Knowledge.” Clemson University, February
        23, 2016.
Roundtable Discussant, Separation of Powers Conference, School of Public and International Affairs,
        University of Georgia, February19-20, 2016.
Campaign Finance Task Force Meeting, Stanford University, February 4, 2016.
Discussant, “The Use of Unilateral Powers.” American Political Science Association Annual Meeting,
        August 28-31, 2014, Washington, DC.
Presenter, “Roundtable on Money and Politics: What do Scholars Know and What Do We Need to
        Know?” American Political Science Association Annual Meeting, August 28-September 1, 2013,
        Chicago, IL.
Presenter, “Roundtable: Evaluating the Obama Presidency.” Midwest Political Science Association
        Annual Meeting, April 11-14, 2012, Chicago, IL.
Panel Participant, “Redistricting in the 2010 Cycle,” Midwest Democracy Network,
Speaker, “Redistricting and Election Administration,” Dane County League of Women Voters, March 4,
        2010.
Keynote Speaker, “Engaging the Electorate: The Dynamics of Politics and Participation in 2008.”
        Foreign Fulbright Enrichment Seminar, Chicago, IL, March 2008.
Participant, Election Visitor Program, Australian Electoral Commission, Canberra, ACT, Australia.
        November 2007.
Invited Talk, “Public Funding in State and Local Elections.” Reed College Public Policy Lecture Series.
        Portland, Oregon, March 19, 2007.
Fulbright Distinguished Chair Lecture Tour, 2006. Public lectures on election administration and
        executive power. University of Tasmania, Hobart (TAS); Flinders University and University of

                                                  49
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 51 of 55



        South Australia, Adelaide (SA); University of Melbourne, Melbourne (VIC); University of
        Western Australia, Perth (WA); Griffith University and University of Queensland, Brisbane
        (QLD); Institute for Public Affairs, Sydney (NSW); The Australian National University,
        Canberra (ACT).
Discussant, “Both Ends of the Avenue: Congress and the President Revisited,” American Political
        Science Association Meeting, September 2-5, 2004, Chicago, IL.
Presenter, “Researching the Presidency,” Short Course, American Political Science Association Meeting,
        September 2-5, 2004, Chicago, IL.
Discussant, Conference on Presidential Rhetoric, Texas A&M University, College Station, TX. February
        2004.
Presenter, “Author Meets Author: New Research on the Presidency,” 2004 Southern Political Science
        Association Meeting, January 8-11, New Orleans, LA.
Chair, “Presidential Secrecy,” American Political Science Association Meeting, August 28-31,2003,
        Philadelphia, PA.
Discussant, “New Looks at Public Approval of Presidents.” Midwest Political Science Association
        Meeting, April 3-6, 2003, Chicago, IL.
Discussant, “Presidential Use of Strategic Tools.” American Political Science Association Meeting,
        August 28-September 1, 2002, Boston, MA.
Chair and Discussant, “Branching Out: Congress and the President.” Midwest Political Science
        Association Meeting, April 19-22, 2001, Chicago, IL.
Invited witness, Committee on the Judiciary, Subcommittee on Commercial and Administrative Law,
        U.S. House of Representatives. Hearing on Executive Order and Presidential Power,
        Washington, DC. March 22, 2001.
“The History of the Executive Order,” Miller Center for Public Affairs, University of Virginia (with
        Griffin Bell and William Howell), January 26, 2001.
Presenter and Discussant, Future Voting Technologies Symposium, Madison, WI May 2, 2000.
Moderator, Panel on Electric Utility Reliability. Assembly Staff Leadership Development Seminar,
        Madison, WI. August 11, 1999.
Chair, Panel on “Legal Aspects of the Presidency: Clinton and Beyond.” Midwest Political Science
        Association Meeting, April 15-17, 1999, Chicago, IL.
Session Moderator, National Performance Review Acquisition Working Summit, Milwaukee, WI. June
        1995.
American Politics Seminar, The George Washington University, Washington D.C., April 1995.
Invited speaker, Defense and Arms Control Studies Program, Massachusetts Institute of Technology,
        Cambridge, MA, March 1994.
Discussant, International Studies Association (Midwest Chapter) Annual Meeting, Chicago IL, October
        29-30, 1993.
Seminar on American Politics, Princeton University, January 16-17,1992.
Conference on Defense Downsizing and Economic Conversion, October 4, 1991, Harvard University.
Conference on Congress and New Foreign and Defense Policy Challenges, The Ohio State University,
        Columbus OH, September 21-22, 1990, and September 19-21, 1991.
Presenter, "A New Look at Short Term Change in Party Identification," 1990 Meeting of the American
        Political Science Association, San Francisco, CA.

University and Department Service
Cross-Campus Human Research Protection Program (HRPP) Advisory Committee, 2019-present.
Athletic Board, 2014-present.
General Education Requirements Committee (Letters and Science), 1997-1998.
Communications-B Implementation Committee(Letters and Science), 1997-1999
Verbal Assessment Committee (University) 1997-1998.
College of Letters & Science Faculty Appeals Committee (for students dismissed for academic reasons).

                                                  50
       Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 52 of 55



Committee on Information Technology, Distance Education and Outreach, 1997-98.
Hilldale Faculty-Student Research Grants, Evaluation Committee, 1997, 1998.
Department Computer Committee, 1996-1997; 1997-1998, 2005-2006. Chair, 2013-present.
Faculty Senate, 2000-2002, 2002-2005. Alternate, 1994-1995; 1996-1999; 2015-2016.
Preliminary Exam Appeals Committee, Department of Political Science, 1994-1995.
Faculty Advisor, Pi Sigma Alpha (Political Science Honors Society), 1993-1994.
Department Honors Advisor, 1991-1993.
Brown-bag Seminar Series on Job Talks (for graduate students), 1992.
Keynote speaker, Undergraduate Honors Symposium, April 13 1991.
Undergraduate Curriculum Committee, Department of Political Science, 1990-1992; 1993-1994.
Individual Majors Committee, College of Letters and Sciences, 1990-1991.
Dean Reading Room Committee, Department of Political Science, 1989-1990; 1994-1995.

Teaching
Undergraduate
Introduction to American Government (regular and honors)
The American Presidency
Campaign Finance
Election Law
Classics of American Politics
Presidential Debates
Comparative Electoral Systems
Legislative Process
Theories of Legislative Organization
Senior Honors Thesis Seminar

Graduate
Contemporary Presidency
American National Institutions
Classics of American Politics
Legislative Process




                                                51
         Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 53 of 55



                                     Appendix B: Problems in Absentee Ballot Data

     For the 2018 election, key voter data exist in three files, all maintained by the Secretary of State:

     •   The voter file has a record for each registrant, containing identification data, geographic data,
         demographic data, and administrative data on eligibility.

     •   The voter history file contains information on each registrant who cast a ballot in the 2018 election,
         including information on voting method: at the polls, absentee, or provisional.

     •   The absentee ballot file contains information on each registrant who requested an absentee ballot,
         including date of application, date of issuance, date of return, whether an absentee vote was cast in
         person or by mail, whether an application rejected, whether a ballot was accepted, rejected, or
         cancelled, and the reasons for cancelled or rejected ballots.

    In addition, the Georgia Secretary of State retains an archive of past election results at both statewide
and county levels. 70

    All three files contain voter registration numbers, which are unique for every registrant. Because the
registration number is a unique identifier, it can be used to link (or merge) the files using exact matching
methods.

         All of the common data elements in the three files should be consistent: every absentee voter in the
voter file should appear in the absentee ballot file as casting an accepted ballot; every voter in the absentee
voter file casting an accepted ballot should appear in the voter file as casting an absentee ballot; every voter
in the voter history file should appear in the voter file, and the vote totals and methods should match across
files.

         As others have pointed out (Smith 2019), the comparable totals in the files do not match, and are
often off by thousands. The number of records in the 2018 voter file (3,951,098), is different from the
Secretary of State count of the number of ballots cast (3,949,905). One hundred fifty of one hundred fifty
nine counties report different vote totals in the two data sets. The sum of the absolute values of the county-
level differences is 5,307, or 0.13% of the total vote. 71

     I also found discrepancies between the voter file, the voter history file, and the absentee voter file:

     •   The voter history file total of absentee voters (2,117,732) does not match the absentee file total of
         voters casting accepted absentee ballots (2,114,409), with 3,323 more absentee voters in the voter
         history file than in the absentee ballot file.

     •   2,390 voters recorded in the voter history file as casting an absentee ballot do not appear in the
         absentee ballot file as casting an accepted absentee ballot.




70
  https://results.enr.clarityelections.com/GA/91639/Web02-state.221451/#/.
71
  The sum absolute value of vote count differences is the preferable quantity to the sum of net
differences, because the net difference will cancel out overcounts and undercounts (Ansolabhere et al.
2018, 102-103).

                                                       52
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 54 of 55




    •   814 voters in the voter history file as casting an absentee ballot are recorded in the absentee file as
        receiving an absentee ballot (either mailed, electronic, or in person), but a blank ballot status field
        in the absentee file.

    •   103 voters in the absentee file recorded as casting an absentee ballot do not appear at all in the voter
        history file.

    •   24 voters recorded as voting at the polls on election data are recorded in the absentee file as casting
        an accepted absentee ballot.

    •   854 voters in the absentee file who cast valid absentee ballots do not appear in the voter file as a
        registered voter.

    •   3,334 voters in the voter history file do not appear in the voter file.

    •   37,778 unique individuals in the absentee ballot file have an accepted absentee ballot application,
        a record of a ballot being sent or cast in person, and a blank ballot status field. 6,295 of these
        individuals are recorded as voting at the polls in the voter history file.

    •   There are a small number of records that reflect odd or implausible outcomes, such as one instance
        of a registrant being issued 4 mailed ballots on September 18, 2018, with 3 ballots marked as
        returned and cancelled the same day (2 by “administrative cancellation” and one by “other”), and
        a 4th ballot returned and counted on September 24, 2018. Another registrant is recorded as applying
        for an absentee ballot on May 17, 2018, with two ballots cancelled in September and October 2018.
        A third ballot from this registrant was accepted in October, but has an application date of May 16,
        2018 (the day before the cancelled ballots were requested).

         The absentee file contains some obvious errors, including the following dates recorded for issuing
ballots: 10/11/5201, 10/31/3201, 10/17/2918, 10/16/2108, 10/25/2108, 10/30/2081, and five ballots
recorded as issued in October 2019.

         Ballot return dates are recorded in the years 0201 (twice), 0208 (eight times), and 0218 (four
times). While these are almost certainly typographical errors or transpositions, it reflects poor system design
to not have filters that reject obviously invalid input.

       Twenty-four absentee ballots are recorded as returned on 1/01/1900, which is likely a default value.
Seventeen of these ballots were accepted.

        Additionally, the field in which clerks record the reasons for rejecting an absentee ballot
application, or for rejecting or cancelling an absentee ballot, are non-standardized, and inconsistent across
counties.

        There are 32,733 records in the absentee file with an entry in the field giving the reason for rejection
or cancellation (which I will refer to as the “status reason” field), consisting of 1,643 different entries.
Election officials recorded common occurrences in multiple ways. For example, ballots or applications
lacking signatures were recorded in 80 different ways, such as “signature,” “no signature,” “not signed,”
“unsigned,” “sig missing,” “missing sig,” “missing signature,” “signature missing,” “ballot not signed,”
“no signature on oath,” “oath – not signed,” “no mark/signature,” “did not sign application,” and 67 other
permutations.



                                                      53
        Case 1:20-cv-01986-ELR Document 59-1 Filed 06/10/20 Page 55 of 55



        Mismatched signatures are noted in 58 different ways, including “signature match,” “signature
mismatch,” sig not a match” signature not a match,” “non matched signature,” signature non-match,”
“signature did not match,” “sig does not match,” “signature doesn’t match,” “signature not resolved,”
“signature does not verify,” “non-signature match,” and 48 other versions.

        Absentee ballots cancelled because a voter wished to vote in person early or on election day were
noted in at least 400 different ways, including “voted in person,” “voting in person,” “in person,” “came in
person,” “in person voting,” “vio,” 72 vip,” 73 “aip,” 74 “voted in office,” “early voting,” “early voted,” “early
vote,” “voting early,” “advance voting,” “advanced voting,” and hundreds of other variants.

        Such a wide range of entries indicates inconsistent administration across the state, depending on
where a voter lives and even which individual election official interacts with the voter. The variation also
vastly complicates the task of analyzing the data, as the same incidents and situations can be noted in very
different ways.

         Similar problems existed in other files. In the 2014 absentee ballot request file, 14,709 rejected
mail ballots listed a ballot return date of January 15, 2015. As this was more than two months after the
November 4, 2014 election, it must be the cast that this was the date on which registrars rejected all
unreturned mail ballots, not the date on which the ballots arrived. The 2014 file also shows 8 mailed
ballots accepted with a return date of October 21, 2501, and 101 ballots received in 2016 or later.




72
   Voting in office.
73
   Voting in person.
74
   Absentee in person.

                                                       54
